EXECUTION COPY

 

 

 


 


 


 


 


 


 


 


AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

BERKSHIRE MULTIFAMILY VALUE FUND, L.P.

 


 


 


 


 


 


 


 


 


 



 

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

Page  

 

 

ARTICLE I

FORMATION

1

 

 

1.01.

Formation

1

 

 

1.02.

Name

1

 

 

1.03.

Place of Business

1

 

 

1.04.

Registered Office; Principal Office

1

 

 

1.05.

Term

1

 

ARTICLE II

DEFINITIONS

2

 

 

2.01.

Definitions

2

 

ARTICLE III

PURPOSE AND BUSINESS

10

 

3.01.

Business.

10

 

3.02.

Authorized Activities.

10

 

3.03.

Prohibited Activities

13

 

3.04.

Commitment Transfer Option

14

 

3.05.

Coinvestment Opportunities

14

ARTICLE IV

BERKSHIRE INTERESTS AND CAPITAL

15

 

4.01.

General Partner

15

 

4.02.

Limited Partners

15

 

4.03.

Capital Contributions

15

 

4.04.

Default by Partners

17

 

4.05.

Interest

20

 

4.06.

Capital Account

20

 

4.07.

Withdrawal of Capital Contributions

21

 

4.08.

Restoration of Negative Capital Accounts

21

 

4.09.

Admission of Limited Partners After First Closing

21

ARTICLE V

PROFITS, LOSSES AND DISTRIBUTIONS

22

 

5.01.

Allocation of Profits and Losses

22

 

5.02.

Distributions

22

 

5.03.

Tax Distributions

23

 

5.04.

Withholding and Income Taxes.

23

 

5.05.

Form of Distributions.

24

 

 

i

NYB 1502828.6

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

Page

 

 

 

 

5.06.

Retention of Net Investment Revenues

25

ARTICLE VI

RIGHTS AND OBLIGATIONS OF THE GENERAL PARTNER

25

 

6.01.

Management

25

 

6.02.

Authority

25

 

6.03.

Limitations on the General Partner

26

 

6.04.

Business with Affiliates

27

 

6.05.

Liability for Acts and Omissions

28

 

6.06.

Partnership Costs and Expenses

31

 

6.07.

Organizational Expenses; General Partner Fees; Placement Agent Fees

31

 

6.08.

Key Man Provisions

32

 

6.09.

Presentation of Opportunities to the Partnership.

33

 

6.10.

Other Activities

34

 

6.11.

Miscellaneous Revenues

34

 

6.12.

Investment Committee.

34

 

6.13.

General Partner Claw Back

34

ARTICLE VII

ASSIGNMENTS, WITHDRAWAL AND REMOVAL OF THE GENERAL PARTNER  35

 

7.01.

Assignment or Withdrawal by the General Partner

35

 

7.02.

Voluntary Assignment or Withdrawal of the General Partner

35

 

7.03.

Bankruptcy of the General Partner

35

 

7.04.

Removal of the General Partner.

36

 

7.05.

Obligations of a Prior General Partner

38

 

7.06.

Successor General Partner

38

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

39

 

8.01.

Management of the Partnership

39

 

8.02.

Limitation on Liability

39

 

8.03.

Power of Attorney

39

 

8.04.

Confirmation of Credit Facilities and Other Borrowings

40

ARTICLE IX

TRANSFER OF LIMITED PARTNERSHIP INTERESTS

41

 

9.01.

Transfers

41

 

9.02.

Transfer by Limited Partners

41

 

 

ii

NYB 1502828.6

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

Page

 

 

 

 

9.03.

Substitute Limited Partner

42

 

9.04.

Involuntary Withdrawal by Limited Partners

43

ARTICLE X

DISSOLUTION AND LIQUIDATION; CONTINUATION

43

 

10.01.

Dissolution

43

 

10.02.

Liquidation

44

 

10.03.

Continuation of Partnership

44

ARTICLE XI

REPRESENTATIONS AND WARRANTIES OF THE PARTNERS

44

 

11.01.

Representations and Warranties of the Limited Partners

44

 

11.02.

Representations and Warranties of the General Partner

45

ARTICLE XII

ACCOUNTING AND REPORTS

46

 

12.01.

Books and Records

46

 

12.02.

Tax Matters Partner

47

 

12.03.

Reports to Partners

48

 

12.04.

Partnership Funds

49

ARTICLE XIII

CERTAIN ERISA MATTERS

50

 

13.01.

Operating Company

50

 

13.02.

ERISA Opinion

50

ARTICLE XIV

AMENDMENTS AND MEETINGS

52

 

14.01.

Amendment Procedure

52

 

14.02.

Exceptions

53

 

14.03.

Meetings and Voting

54

ARTICLE XV

ADVISORY COMMITTEE

54

 

15.01.

Selection of the Advisory Committee

54

 

15.02.

Meetings of and Action by the Advisory Committee

54

 

15.03.

Annual Meeting of Advisory Committee

55

 

15.04.

Functions of the Advisory Committee

55

ARTICLE XVI

MISCELLANEOUS

56

 

16.01.

Title to Partnership Property

56

 

16.02.

Validity

56

 

16.03.

Applicable Law

56

 

 

iii

NYB 1502828.6

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

Page

 

 

 

 

16.04.

Binding Agreement

56

 

16.05.

Waiver of Action for Partition

56

 

16.06.

Record of Limited Partners

57

 

16.07.

Headings

57

 

16.08.

Terminology

57

 

16.09.

Counterparts

57

 

16.10.

Entire Agreement

57

 

16.11.

Disclaimer

57

 

16.12.

No Third Party Rights

57

 

16.13.

Services to the Partnership

57

 

16.14.

Confidentiality

58

SCHEDULE A CAPITAL COMMITMENTS

S-1

 

APPENDIX A

PROFITS, LOSSES, TAX AND OTHER ALLOCATIONS

A-1

 

EXHIBIT 1

,FORM OF SUBSCRIPTION AGREEMENT  E-1

 

iv

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

AGREEMENT OF LIMITED PARTNERSHIP OF

BERKSHIRE MULTIFAMILY VALUE FUND, L.P.

THIS AGREEMENT OF LIMITED PARTNERSHIP is made as of August 12, 2005, by and
among Berkshire Multifamily Value Fund, GP, L.L.C., a Delaware limited liability
company, as the General Partner, and the Limited Partners. Each capitalized term
utilized in this Agreement shall have the meaning ascribed to such term in
Article II or Appendix A.

RECITALS

WHEREAS, the parties desire to form a limited partnership under the Delaware
Revised Uniform Limited Partnership Act, 6 Del. C. §§ 17-101 et seq., as amended
from time to time (the “Act”), for the purposes hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE I

 

FORMATION

1.01.      Formation. The Partnership has been formed as a limited partnership
under the laws of the State of Delaware. The General Partner shall take all
actions necessary to assure the prompt filing of a Certificate of Limited
Partnership, as required by the Act. The General Partner shall appoint such
agents and attorneys for service of process as may be necessary or appropriate
in connection with the formation and continuation of the Partnership under the
laws of the State of Delaware. The General Partner shall take all other
necessary action required by law to perfect and maintain the Partnership as a
limited partnership under the Act and in all other jurisdictions in which the
Partnership may elect to conduct business.

1.02.      Name. The name of the Partnership is “Berkshire Multifamily Value
Fund, L.P.,” which name may be changed by the General Partner after Notice to
the Limited Partners.

1.03.      Place of Business. The principal office and place of business of the
Partnership is located at One Beacon Street, Suite 1500, Boston, Massachusetts
02108. The General Partner may change the location of the Partnership’s
principal office and may establish such additional offices of the Partnership as
it may from time to time determine upon Notice to the Limited Partners.

1.04.      Registered Office; Principal Office. The address of the registered
office of the Partnership in the State of Delaware is 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office is
the Corporation Service Company.

1.05.      Term. The Partnership shall continue in full force and effect from
the date the Certificate of Limited Partnership was filed through the date of
dissolution and termination of the Partnership as provided in Article X hereof.
At such time as the Partnership is terminated, a statement of cancellation shall
be filed with the appropriate governmental office of the State of Delaware, as
required by law.

 

 

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

 

DEFINITIONS

2.01.      Definitions. In addition to the terms defined in Appendix A hereto,
the following terms have the definitions hereinafter indicated whenever used in
this Agreement with initial capital letters:

(A)        9% Investment Preferred Return: For each Limited Partner, a 9% per
annum return compounded annually, on such Limited Partner’s aggregate Capital
Contributions (other than Capital Contributions returned pursuant to
Section 4.09 hereof), commencing on the later of the due date or the date of
funding of each such Capital Contribution and ending on the date such Capital
Contribution (or portion thereof) and the accrued and unpaid return thereon is
distributed pursuant to this Agreement.

(B)         12.5% Investment Preferred Return: For each Limited Partner, a 12.5%
per annum return compounded annually, on such Limited Partner’s aggregate
Capital Contributions (other than Capital Contributions returned pursuant to
Section 4.09 hereof), commencing on the later of the due date or the date of
funding of each such Capital Contribution and ending on the date such Capital
Contribution (or portion thereof) and the accrued and unpaid return thereon is
distributed pursuant to this Agreement.

(C)         Act: The Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§§ 17-101 et seq., as it may be amended from time to time or any successor
statute.

(D)

Advisory Committee: The committee described in Article XV.

(E)         Affiliate: When used with reference to a specified Person, (a) any
Person that directly or indirectly, through one or more intermediaries, controls
or is controlled by or is under common control with the specified Person,
(b) any Person who, from time to time, is (i) an officer or director of a
specified Person, or (ii) a spouse or immediate family relative of a specified
Person, and (c) any Person which, directly or indirectly, is the beneficial
owner of 25% or more of any class of equity securities or other ownership
interests of the specified Person or of which the specified Person is directly
or indirectly the owner of twenty-five percent 25% or more of any class of
equity securities or other ownership interests, which definition shall, as
applied to the General Partner, specifically include (x) any officer, director,
shareholder or member of the General Partner or Berkshire Property Advisors,
L.L.C. and (y) any officer, director or 25% or more shareholder of BIR.

(F)         Agreement: This Agreement of Limited Partnership, as it may be
amended from time to time.

(G)         Alternative Investment Vehicles: Shall have the meaning ascribed to
such term in Section 3.04.

(H)         Bankruptcy: For purposes of this Agreement, the institution by a
referenced Person of a voluntary case in bankruptcy, or the voluntary taking
advantage by a referenced Person of any bankruptcy or insolvency law, or the
entry of an order, judgment or decree by a court of competent jurisdiction which
continues in effect and unstayed for 60 days of such Person as bankrupt or
insolvent, or the filing by such Person of any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, or the filing by such Person of any answer admitting (or the failure
by such Person to

 

2

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

make a required responsive pleading to) the material allegations of a petition
filed against such Person in any such proceeding or the seeking or consenting to
or acquiescence in the judicial appointment of any trustee, fiscal agent,
receiver or liquidator of such Person or of all or any substantial part of its
properties or, if within 90 days after the commencement of an involuntary case
or action against such Person seeking any bankruptcy, reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, the failure of
such case or action to have been dismissed or all orders in proceedings
thereunder affecting the operations or the business of such Person stayed, or if
the stay of any such order or proceeding thereafter shall be set aside, or, if
within 90 days after the judicial appointment without the consent or
acquiescence of such Person of any trustee, fiscal agent, receiver or liquidator
of such Person or of all or any substantial part of its properties or the
insolvency of such Person, such appointment shall not have been vacated, or the
making by such Person of a general assignment for the benefit of creditors or
the admission in writing by such Person that its assets are insufficient to pay
its liabilities as they come due.

(I)          BIR: Berkshire Income Realty, Inc., a real estate investment trust
controlled by Affiliates of the Partnership.

(J)          Business Day: Any day on which banks located in Boston,
Massachusetts are not required or authorized to be closed for the conduct of
regular banking business.

(K)         Capital Account: The account maintained by the Partnership for each
Partner as provided in Section 4.06 of this Agreement.

(L)         Capital Commitment: With respect to each Partner, the amount set
forth on Schedule A opposite its name, as may be amended from time to time
pursuant to the terms of this Agreement.

(M)        Capital Contribution: Unless otherwise provided in this Agreement,
the total amount of money contributed by each Partner to the Partnership
pursuant to the terms of this Agreement.

(N)         Cause: (i) A material failure by the General Partner to carry out
its obligations hereunder which constitutes fraud, willful misconduct, gross
negligence or bad faith; (ii) a failure of the General Partner to comply with
the provisions of Section 7.01 hereof; (iii) the engagement by the General
Partner or its Affiliates in criminal misconduct directly or specifically
related to the business of the Partnership, or which, in the reasonable judgment
of the Advisory Committee, impairs or is likely to impair the General Partner’s
effectiveness in carrying out its obligations under this Agreement or (iv) a
material breach of this Agreement by the General Partner, which material breach
continues for a period of 30 days (or (x) in the case of a failure by the
General Partner or any Limited Partner which is an Affiliate of the General
Partner to make a Capital Contribution (which shall be considered a material
breach by the General Partner hereunder), such failure continues for a period of
five days or (y) if the material breach can be cured but is not capable of being
cured within such 30-day period, such longer period of time as is necessary to
cure such material breach provided that such cure is diligently pursued during
and after such 30-day period, but in no event shall such cure period exceed
90 days) following the receipt by the General Partner of Notice of such material
breach from the Advisory Committee (which Notice shall be sent upon the
determination by the Advisory Committee that such material breach exists).

(O)

Closing: The First Closing or a Subsequent Closing, as the case may be.

(P)         Code: The U.S. Internal Revenue Code of 1986, as amended from time
to time, and any successor statutory provisions.

 

3

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(Q)         Coinvestment Opportunities: Opportunities that the General Partner,
in its sole discretion, elects to provide to the Limited Partners (in their
individual capacities and not in their capacities as Limited Partners) to invest
in Investments alongside the Partnership.

(R)         Coinvestment Vehicle: An entity formed by the General Partner or its
Affiliates for the purpose of investing in one or more Coinvestment
Opportunities.

(S)         Commitment Period: The period beginning on the First Closing and
ending on the third anniversary of the final Subsequent Closing, unless
(i) (a) in the opinion of counsel selected by the General Partner, changes in
applicable law after the date hereof have materially adversely affected the
ability of the Partnership to achieve its investment objectives, and the
Advisory Committee has consented thereto, (b) the General Partner determines, in
its reasonable discretion, that there are insufficient business opportunities
consistent with the investment objectives of the Partnership, and the Advisory
Committee has consented thereto or (c) at least 80% of the aggregate Capital
Commitments have been invested or committed or reserved for a specified purpose
(such as a follow-on investment) or utilized to pay or reserved to pay
Investment Expenses, in any of which events the General Partner may terminate
the Commitment Period prior to the third anniversary of the final Subsequent
Closing or (ii) the Commitment Period is earlier terminated as otherwise
provided in this Agreement.

(T)         Compliance Taxes: Shall have the meaning ascribed to such term in
Section 5.04.

(U)         Consent: Either the written consent of a Person, or the affirmative
vote of such Person at a meeting duly called and held pursuant to this
Agreement, as the case may be, to do the act or thing for which the Consent is
solicited, or the act of granting such Consent, as the context may require.
Subject to Section 14.03(C), reference to the Consent of a stated percentage of
the Percentage Interests of the Limited Partners means the Consent of a number
of the Limited Partners not then in default whose combined Percentage Interests
represent at least such stated percentage of the total Percentage Interests of
the Limited Partners not then in default, or such higher percentage as is
required by applicable law. Except as otherwise herein specifically provided,
all Limited Partners shall be considered to constitute a single class or group,
and shall vote together, for purposes of granting any Consent pursuant to this
Agreement or the Act.

(V)         Cumulative Investment Preferred Return: Both the 9% Investment
Preferred Return and the 12.5% Investment Preferred Return.

(W)       Debt Ratio: The ratio of (A) the aggregate amount of (x) debt secured
by Investments or other assets of the Partnership or any of its subsidiaries,
(y) guarantees secured by Investments or other assets of the Partnership or any
of its subsidiaries and (z) other indebtedness for borrowed money maintained by
the Partnership or any of its subsidiaries, divided by (B) the value of the
Investments owned by the Partnership and its subsidiaries as determined in good
faith by the General Partner.

(X)         Derivatives: A financial instrument, product or index which is not a
direct investment, but instead derives its economic characteristics from the
economic characteristics of one or more direct or derivative financial
instruments, products or indexes.

(Y)

Due Date:

Shall have the meaning ascribed to such term in Section 5.04(D).

 

 

4

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(Z)         ERISA: The U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute.

(AA)     ERISA Partner: Any Limited Partner that has notified the General
Partner in writing that all or any portion of its assets are assets of an
employee benefit plan subject to Title I of ERISA or Section 4975 of the Code or
that it is a nominee for, or is a trust established pursuant to, one or more
such employee benefit plans, or is a “governmental plan” within the meaning of
Section 3(32) of ERISA.

(BB)      Expert: An independent, nationally recognized investment banking firm
or other appropriate, independent valuation expert, such as a broker, which
Expert shall be selected in accordance with the procedures described in the
appropriate sections of this Agreement.

(CC)      Fair Value: The fair value of any Interest or Investment, as
determined by the General Partner or, in the case of Section 5.05, 7.03, 7.04 or
13.02, an Expert, using generally accepted valuation methods in good faith. All
valuations shall be made taking into account all factors which might reasonably
affect the sales price of the Interest or Investment in question, including,
without limitation, if and as appropriate, the anticipated impact on current
market prices of immediate sale, the lack of a market for such asset and the
impact on present value of factors such as the length of time before any such
sales may become possible and the cost and complexity of any such sales. For all
purposes of this Agreement, all valuations made by the General Partner or any
Expert shall be final and conclusive on the Partnership and all Partners, their
successors and assigns, absent manifest error. In determining the Fair Value of
assets, the General Partner or Expert may obtain and rely on information
provided by any source or sources reasonably believed to be accurate.

(DD)      First Closing: The first date that any Limited Partner is admitted to
the Partnership.

(EE)       Fiscal Year: The taxable year of the Partnership which, except in the
case of a short taxable year, shall be the calendar year.

(FF)       General Partner: Berkshire Multifamily Value Fund, GP, L.L.C., or any
other Person who becomes a successor general partner pursuant to the terms
hereof.

(GG)      Indemnified Parties: Shall have the meaning ascribed to such term in
Section 6.05(A).

(HH)      Interest: The ownership interest of a Partner in the Partnership at
any particular time, including the right of such Partner to any and all benefits
to which such Partner may be entitled as provided in this Agreement and in the
Act, together with the obligations of such Partner to comply with all the terms
and provisions of this Agreement and of the Act.

(II)         Investment: Any acquisition of or investment in, whether in the
form of debt or equity, real estate, a corporation, partnership, trust, limited
liability company or other entity, or a group of assets purchased in a single
transaction or group of related transactions, or any other asset, including
short-term investments of cash.

(JJ)

Investment Committee: The committee described in Section 6.12.

 

 

5

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(KK)      Investment Company Act: The U.S. Investment Company Act of 1940, as
amended from time to time, or any successor statute.

(LL)       Investment Expenses: The sum of (i) Unconsummated Deal Costs,
(ii) the Investment Management Fee, (iii) Organizational Expenses and
(iv) Operating Expenses.

(MM)    Investment Management Fee: Shall have the meaning ascribed to such term
in Section 6.07(B).

(NN)      Investment Revenues: The sum of (i) all receipts of the Partnership
relating to the Investments other than Capital Contributions, which receipts
include, without limitation, rents and other operating revenues, dividends,
distributions and interest and proceeds from the sale or other disposition of
all or a portion of the Investments (ii) any reserves previously set aside which
are deemed available for distribution by the General Partner or Liquidator and
(iii) any other miscellaneous receipts or revenues of the Partnership related
directly to Investments held by the Partnership.

(OO)

Late Fee: Shall have the meaning ascribed to such term in Section 4.03(C).

(PP)       Limited Partner: Any limited partner admitted to the Partnership in
accordance with the terms of this Agreement, including any Substitute Limited
Partner(s).

(QQ)      Liquidator: The General Partner, or if the General Partner’s
withdrawal or Bankruptcy caused the dissolution of the Partnership, such other
Person who may be appointed by a majority of the Percentage Interests of the
Limited Partners, who shall be responsible for taking all action necessary or
appropriate to wind up the affairs and distribute the assets of the Partnership
following its dissolution.

(RR)      Marketable Securities: Securities which are traded on a national
securities exchange in the United States or included for quotation on the Nasdaq
National Market and are not subject to restrictions on transfer as a result of
applicable contract provisions or the provisions of applicable securities laws
or regulations.

(SS)       Net Adjusted Capital Contribution: With respect to each Partner, as
of any time, the aggregate Capital Contributions of such Partner as of such
time, less the sum of (i) any distributions in return of such Capital
Contributions previously made to such Partner pursuant to Sections 5.02(B) and
(ii) any refunds of Capital Contributions made (x) by Partners participating in
a Subsequent Closing in accordance with Section 4.09, or (y) pursuant to
Section 4.03(A).

(TT)      Net Investment Revenues: For any period, the excess of Investment
Revenues over (i) Investment Expenses, (ii) amounts paid or payable in respect
of any loan or other indebtedness and (iii) reserves maintained in accordance
with Sections 5.06 and 6.03(B).

(UU)      Noncontributing Partner: Shall have the meaning ascribed to such term
in Section 4.03(C).

(VV)      Notice: A writing containing the information required by this
Agreement to be communicated to a Person and personally delivered to such Person
or sent by facsimile or similar electronic means, overnight courier or
registered or certified mail, postage prepaid, return receipt requested, to such
Person at the last known address of such Person as shown on the books of the
Partnership. A Notice shall be deemed given and received effectively (i) upon
personal delivery, (ii) if

 

6

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

sent by facsimile or similar electronic means (excluding, for the avoidance of
doubt, email), when confirmation of transmission is received or, if such
confirmation is received on a day other than a Business Day, on the next
Business Day, (iii) if delivered by overnight courier, on the next Business Day
after delivery to the overnight courier service and (iv) if sent by registered
or certified mail, three Business Days after delivery to the United States
postal service; provided, however, that any written communication containing
such information actually received by a Person shall constitute Notice for all
purposes of this Agreement.

(WW)   Operating Expenses: Except as otherwise specifically provided in this
Agreement, including, without limitation, Section 6.06, all third-party costs
and expenses of maintaining the operations of the Partnership and its
Investments (to the extent not paid for or reimbursed by such Investment),
determined on a cash basis, including, without limitation, taxes; fees and other
governmental charges levied against the Partnership; insurance, administrative
fees; fees for outside services; audit costs; expenses of custodians, outside
counsel and accountants; travel expenses for maintaining, acquiring and
disposing of an Investment and costs and expenses relating to litigation, and
specifically including the costs of any services provided by the General Partner
or its Affiliates in accordance with Section 6.04, but specifically excluding
the Investment Management Fee, Unconsummated Deal Costs and Organizational
Expenses.

(XX)      Organizational Expenses: Expenses incurred in connection with the
organization and formation of the Partnership and the offering of the Limited
Partner Interests in the Partnership, including, without limitation, legal and
accounting fees and expenses, printing costs, filing fees, the transportation,
meal and lodging expenses of the personnel of the General Partner and all fees
and costs due to any Placement Agent; provided, that the amount of
Organizational Expenses for which the Partnership is obligated to reimburse the
General Partner is subject to the limitations set forth in Section 6.07(A); and,
provided, further, that all fees and costs owed by the Partnership to any
Placement Agent shall not be Organizational Expenses for purposes of
Section 6.07(A).

(YY)      Original Payment Date: Shall have the meaning ascribed to such term in
Section 4.03(C).

(ZZ)      Partner(s): As the context may require, some or all of the General
Partner and the Limited Partners.

(AAA)  Partnership: The limited partnership referred to in this Agreement, as
said limited partnership may from time to time be constituted.

(BBB)

Payment Date: Shall have the meaning ascribed to such term in Section 5.04(D).

(CCC)    Percentage Interest: As of any given time, as to any Partner, a
fraction, expressed as a percentage, equal to the amount of the Capital
Commitment of such Partner divided by the total Capital Commitments of all
Partners, as may be adjusted from time to time in accordance with the provisions
of this Agreement.

(DDD)   Person: Any individual, partnership, corporation, limited liability
company, trust or other entity.

(EEE)     Placement Agent: Any third party placement agent, financial consultant
or finder retained by the General Partner in connection with the sale and
offering of the Interests.

 

7

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(FFF)     Plan Assets Committee: Shall have the meaning ascribed to such term in
Section 13.02(B).

(GGG)    Plan Assets Regulations: The regulations contained in 29 CFR
§ 2510.3-101 or successor regulations.

(HHH)   Prime Rate: The rate of interest on such date as is published in
H.15(519) under the caption “Bank Prime Loan” or, if not published by 3:00 P.M.,
New York City time, on the relevant date, the rate as published in H.15 Daily
Update, or such other recognized electronic source used for the purpose of
displaying such rate, under the caption “Bank Prime Loan.” If such rate is not
yet published in H.15(519), H.15 Daily Update or another recognized electronic
source by 3:00 P.M., New York City time, on the relevant date, then the Prime
Rate “prime rate” in effect at its principal office in New York City.

(III)        Profits and Losses: Respectively, for each Fiscal Year or other
period, the Partnership’s taxable income or loss for such Fiscal Year or other
period, determined in accordance with Code § 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code § 703(a)(1) shall be included in taxable income or loss), adjusted as
follows:

(1)          any income of the Partnership that is exempt from U.S. federal
income tax and not otherwise taken into account in computing Profits or Losses
shall be added to such taxable income or loss;

(2)          in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation (as defined in Appendix A) for such
Fiscal Year or other period;

(3)          any items that are specially allocated pursuant to Appendix A shall
not be taken into account in computing Profits or Losses;

(4)          any expenditures of the Partnership described in Code
§ 705(a)(2)(B) (or treated as such under Regulations § 1.704-1(b)(2)(iv)(i)) and
not otherwise taken into account in computing Profits or Losses shall be
deducted from such U.S. taxable income or loss;

(5)          in the event the Gross Asset Value of any Partnership asset is
adjusted in accordance with paragraph (B) of the definition of Gross Asset Value
in Appendix A, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such Partnership asset for purposes of computing
Profits or Losses;

(6)          gain or loss resulting from any disposition of any Partnership
asset with respect to which gain or loss is recognized for U.S. federal income
tax purposes shall be computed by reference to the Gross Asset Value of the
property disposed of, notwithstanding the fact that the adjusted tax basis of
such Partnership asset differs from its Gross Asset Value; and

(7)          an allocation of Partnership Profits or Losses to a Partner shall
be treated as an allocation to such Partner of the same share of each item of
income, gain, loss and deduction that has been taken into account in computing
such Profits or Losses.

Profits and Losses shall be further determined and adjusted in accordance with
the Regulations issued under Section 704 of the Code.

 

8

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(JJJ)

Refund Partner: Shall have the meaning ascribed to such term in Section 4.09.

(KKK)   Regulations: The regulations of the U.S. Treasury Department promulgated
under the Code.

(LLL)     Remaining Capital Commitment: With respect to each Partner at any
given time, such Partner’s Capital Commitment adjusted as follows: (i) reduced
by such Partner’s Capital Contributions; and (ii) increased by (a) any refunds
of Capital Contributions made by Partners participating in a Subsequent Closing
in accordance with Section 4.09, (b) any unused Capital Contributions refunded
in accordance with Section 4.03(A) and (c) distributions made during the period
beginning on the date of the First Closing and ending 18 months thereafter that
represent a return of Capital Contributions.

(MMM)             Securities Act: The U.S. Securities Act of 1933, as amended,
and all rules, rulings and regulations promulgated thereunder.

(NNN)   Service: The U.S. Internal Revenue Service, a branch of the U.S.
Treasury Department.

(OOO)   Subscription Agreement: The agreement substantially in the form of
Exhibit 1 to be executed and delivered by each Limited Partner at a Closing in
which it is making a Capital Commitment.

(PPP)     Subsequent Closing: A Closing that occurs after the First Closing at
which any existing Limited Partner increases its Capital Commitment, or any
additional Limited Partner is admitted to the Partnership; provided, that if
there are no Subsequent Closings the final Subsequent Closing for purposes of
this Agreement shall be the First Closing, if the Capital Commitments of the
Partners (who are not Affiliates of the General Partner) admitted to the
Partnership at the First Closing are not less than $300 million in the aggregate
or, if such amount of Capital Commitments are not then obtained, the nine month
anniversary of the First Closing.

(QQQ)    Substitute Limited Partner: Any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03.

(RRR)    Successor Fund: Shall have the meaning ascribed to such term in
Section 6.09(D).

(SSS)     Suitable Investment: An individual real estate-related investment
within the scope of Section 3.01(A); provided, that, upon the request of the
General Partner, the Advisory Committee may determine any such investment shall
not be a Suitable Investment.

(TTT)

TMP: Shall have the meaning ascribed to such term in Section 12.02.

(UUU)   Transaction in Progress: As of any given date, a transaction in which
the relevant Person (or any Person in which such Person has an ownership
interest or any other Affiliate of such Person that is acting on behalf of such
Person) has placed a bid (whether binding or not, but if not binding with a
material deposit required) in a competitive bidding situation, or entered into a
letter of intent, memorandum of understanding or similar document (whether or
not such document created a legally binding obligation to proceed with such
transaction) or a definitive agreement to proceed with such transaction.

 

9

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(VVV)    Transfer: A sale, assignment, transfer or other disposition, or pledge,
hypothecation or other encumbrance, of an Interest and, with respect to the
General Partner, any Transfer by (i) the general partner of the General Partner
of a controlling interest in the General Partner or (ii) the members of the
general partner of the General Partner of a controlling interest in the general
partner of the General Partner.

(WWW)            Unconsummated Deal Costs: Fees and expenses (including travel
expenses) paid to third parties for services rendered in connection with an
unconsummated transaction.

(XXX)   Withholding and Income Taxes: Shall have the meaning ascribed to such
term in Section 5.04.

ARTICLE III

 

PURPOSE AND BUSINESS

3.01.

Business.

(A)        The primary purpose of the Partnership is to acquire, reposition,
manage and dispose of multifamily property debt and equity Investments primarily
located in select major metropolitan markets of the United States. The
Partnership may engage in open market purchases, privately-negotiated
transactions or other means of pursuing an Investment, and may engage in
Investments directly or indirectly, through subsidiaries, partnership interests,
joint ventures or otherwise.

(B)         The Partnership may engage in any other activities permitted by law
and related or incidental to those referred to in this Section 3.01, including
making temporary investments pursuant to Section 3.02(M) hereof.

3.02.      Authorized Activities. In carrying out the purposes of this
Agreement, but subject to all other provisions of this Agreement and applicable
law, the Partnership is empowered and authorized:

(A)        to acquire, invest in, lease, hold, mortgage, pledge, manage, operate
or otherwise deal in or with the Investments and any real or personal property
which may be necessary, convenient or incidental to the accomplishment of the
purposes of the Partnership, whether directly or indirectly, through
subsidiaries, partnership interests, securities, joint ventures or otherwise,
and to sell, transfer or otherwise dispose of the Investments;

(B)         to construct, operate, develop, maintain, finance, refinance,
reposition, improve, own, sell, convey, assign, mortgage, lease or foreclose
upon any real estate and any personal property necessary, convenient or
incidental to the accomplishment of the purposes of the Partnership;

(C)         (i)  to borrow money and issue evidences of indebtedness and
guarantees to finance or refinance one or more of the Investments and (ii) to
secure any such evidences of indebtedness and guarantees by mortgages, pledges
or other liens, but only on the specific assets of such Investment so that such
evidences of indebtedness and guarantees and documents securing the same, if
any, shall effectively provide in substance and legal effect for recourse only
to the specific assets of such Investment, with exceptions customary for secured
indebtedness of a comparable type; provided, that this shall not increase the
obligations of any Limited Partner hereunder; and provided further, that the
General Partner shall use its reasonable best efforts in directing the conduct
of the business of the Partnership to

 

10

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

cause the Debt Ratio not to exceed 65% of the value of the Partnership’s
Investments from and after the end of the Commitment Period;

(D)         (i)  in addition to borrowings under Section 3.02(C) (but still
subject to the limitation on the Debt Ratio contained in Section 3.02(C)), to
enter into credit facilities, borrow money and issue evidences of indebtedness
(a) to pay Investment Expenses, (b) to make deposits in lieu of, or in advance
of, Capital Contributions, and (c) for working capital for interim financing of
Investments in lieu of, or in advance of, Capital Contributions and/or permanent
financing, and (ii) to secure any such indebtedness or credit facilities by
mortgages, pledges or other liens on any assets of the Partnership including,
without limitation, the Partnership’s or the General Partner’s rights to call
for Capital Contributions under Section 4.03 for the purposes described therein
(and in connection therewith, to collaterally assign to any lender, in
connection with the enforcement of its security interests granted for such
indebtedness or credit facility, the right to (x) make such call, (y) receive
the funds from such call and (z) exercise any remedies of the Partnership or the
General Partner (or the Advisory Committee) under or related to this Agreement
(including Section 4.04) in respect of any such call or such Capital
Contribution), and to collaterally assign the Partnership’s or the General
Partner’s security interest in the Interest of a Limited Partner pursuant to
Section 4.04(B)(i); provided, that any such evidence of indebtedness and
documents securing the same shall effectively provide in substance and legal
effect that no Limited Partner shall have any personal liability for the payment
of such indebtedness in excess of such Limited Partner’s Remaining Capital
Commitment; and provided further, that no right or remedy referred to above
shall be effective to the extent such right or remedy would result in a
prohibited transaction under Section 406(a) of ERISA or
Section 4975(c)(1)(A)-(D) of the Code unless an exemption therefrom shall have
been obtained or otherwise apply;

(E)         to enter into, perform and carry out contracts of any kind necessary
or incidental to the accomplishment of the purposes of the Partnership,
including, without limitation, contracts with Affiliates of the General Partner
pursuant to Section 6.04;

(F)         to bring, sue, prosecute, defend, settle or comprise actions at law
or in equity related to the purposes of the Partnership;

(G)         to purchase, cancel or otherwise retire or dispose of the Interest
of any Partner pursuant to the express provisions of this Agreement;

(H)         to execute and deliver all documents in connection with the sale of
Limited Partner Interests, including but not limited to the Subscription
Agreements and any side letters with one or more Limited Partners;

(I)          to lease those Investments in the form of real properties and
collect all rents and other income and to pay therefrom expenses of the
Partnership, including, without limitation, expenses relating to such
Investments;

(J)          to prepay in whole or in part, refinance, recast, assume, increase,
reduce, modify, extend, foreclose or transfer any mortgages constituting or
affecting any of the Investments, and in connection therewith to execute any
extensions, renewals, assumptions or modifications of any mortgage or deed of
trust constituting or affecting any of the Investments;

(K)         to sell, exchange, transfer or otherwise dispose of all or any
portion of an Investment, including but not limited to a transfer of all or any
portion of the Investments to a publicly traded company;

 

11

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(L)         to incur all expenditures and pay the fees more particularly
described in Sections 6.06 and 6.07;

(M)        to (i)  hold all or part of the assets, property or funds of the
Partnership in cash or cash equivalents, (ii) make interim investments in U.S.
government obligations, insured obligations which are rated not lower than AA by
Standard & Poors or have a comparable rating from another nationally recognized
rating agency, collateralized bank time deposits, repurchase agreements, money
market funds, commercial paper which is rated not lower than P-1, certificates
of deposit which are rated not lower than AA by Standard & Poors or have a
comparable rating from another nationally recognized rating agency and banker’s
acceptances eligible for purchase by the U.S. Federal Reserve and (iii) in
connection with its Investments, purchase customary hedging instruments such as
interest rate caps and collars, forward contracts and other financial
instruments relating to such Investment designed to protect the Partnership
against adverse movements in currency, stock price movements and/or interest
rates, but not intended to speculate on an uncovered basis with respect to the
foregoing or to trade in the foregoing, and except as provided in this
clause (iii), the Partnership shall not be permitted to purchase Derivatives;

(N)         to make debt or equity investments, including the acquisition of
Marketable Securities, in real estate-dependent companies;

(O)         to engage in any kind of lawful activity, and perform and carry out
contracts of any kind, necessary or advisable in connection with the
accomplishment of the purposes of the Partnership; and

(P)         to limit participation by “benefit plan investors” (as defined in
the Plan Assets Regulations promulgated by the Department of Labor) to less than
25% of the Interests or exclude ERISA Partners subject to Title I of ERISA or
Section 4975 of the Code altogether.

Notwithstanding any other provision hereof to the contrary, in the event the
General Partner exercises its discretion to limit the participation of benefit
plan investors or ERISA Partners in the Partnership under Section 3.02(P),
(i) no transaction affecting the Interests shall be effective if the General
Partner determines such transaction would result in benefit plan investors
holding 25% or more of the Interests, as determined for purposes of the Plan
Assets Regulations, (ii) the General Partner shall be authorized and empowered
to take any actions it deems appropriate in connection with assuring compliance
with the restrictions set forth in Section 3.02(P), including, but not limited
to, requiring representations and agreements from current or prospective Limited
Partners, and precluding, or not otherwise giving effect to, any purchase,
acquisition, assignment or transfer of any Interest, or withdrawal of any
Limited Partner and (iii) if, as a result of any transaction, investments by
Limited Partners who have represented that they are benefit plan investors would
equal or exceed 25% of the Interests, the General Partner may effect pro rata
withdrawals by Limited Partners who have represented that they are benefit plan
investors to reduce aggregate holdings of such benefit plan investors to less
than 25% of such Interests.

The General Partner shall not cause the Partnership to acquire assets or engage
in activities that generate “unrelated business taxable income” within the
meaning of Section 512(a)(1) of the Code. Assets held, directly or indirectly,
through an entity treated as a corporation for federal income tax purposes
(including, but not limited to, a corporation that has elected or will elect to
be treated as a “real estate investment trust” within the meaning of
Sections 856-860 of the Code) shall satisfy the requirements of the preceding
sentence and the General Partner is expressly authorized to cause the
Partnership to acquire and hold assets directly or indirectly through such
entities.

 

12

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

3.03.      Prohibited Activities. Notwithstanding any other provision of this
Agreement, the Partnership and the General Partner shall not be empowered or
authorized, without the Consent of the Advisory Committee, to:

(A)        invest more than (i) 20% of the aggregate Capital Commitments of all
Partners in any one transaction, meaning one or more related Investments for
which a single investment decision is made and each transaction is not evaluated
separately and independently; (ii) 10% of the aggregate Capital Commitments of
all Partners in any one real property Investment; (iii) 10% of the aggregate
Capital Commitments of all Partners in non-multifamily Investments; provided,
that non-multifamily Investments may only be made to the extent they are related
to multifamily assets that the Partnership seeks to acquire or control; (iv) 15%
of the aggregate Capital Commitments of all Partners in loans or debt-like
instruments secured by multifamily Investments acquired for the purposes of
obtaining ownership of the underlying collateral; provided, that an Investment
shall cease to be counted for purposes of this clause (iv) at such time as it
ceases to be a loan or debt-like instrument or (v) 5% of the aggregate Capital
Commitments of all Partners in ground-up development transactions; provided,
however, that after consultation with and with the Consent of the Advisory
Committee, the Partnership may, and the General Partner may cause the
Partnership, without being subject to the limitations contained in this
paragraph, to contribute all or any portion of the Partnership’s assets to one
or more publicly traded entities or to Affiliates of such publicly traded
entities; and provided, further, that multiple transactions with the same
company or with the same joint venture partner or sponsor shall not be
considered one Investment if each transaction is separately evaluated and made
independently and is not part of a single investment decision;

(B)         after the Commitment Period, incur any additional indebtedness
secured by Investments or guarantees, if the Debt Ratio as of such date, would
exceed 65% of the Fair Value of all of the Partnership’s Investments as of such
date (excluding indebtedness included in the calculation of the Debt Ratio),
unless the Advisory Committee shall have approved the specified indebtedness;

(C)         pay any expenses or to reimburse the General Partner for any of its
expenses incurred in connection with any potential investment for the
Partnership not purchased by the Partnership if such investment is thereafter
purchased by the General Partner, any party advised by the General Partner or
their Affiliates in accordance with the terms hereof;

(D)         except as specifically provided herein, borrow money or enter into
credit facilities or purchase Derivatives;

(E)

take any actions in violation of applicable laws;

 

(F)

enter into any transaction with an Affiliate in violation of Section 6.04;

(G)         make Investments in such a manner or in a jurisdiction in which the
limited liability of the Limited Partners would not be respected;

(H)         invest in Marketable Securities, other than in connection with a
contribution of all or any portion of the Partnership’s assets approved by the
Advisory Committee and described in Section 3.03(A);

(I)          acquire Investments relating to real property situated in a country
other than the United States;

 

13

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(J)

acquire Investments in a non-specified investment fund or similar venture;

(K)         except as provided in Section 6.04(B)(ii)(b), acquire Investments in
assets in which the General Partner or its Affiliates has a pre-existing
ownership interest; or

(L)         acquire any Investment and have failed to call capital from the
Partners in respect of such Investment within six months of such acquisition in
an amount at least equal to 25% of the total acquisition cost of such
Investment.

3.04.      Commitment Transfer Option. If the Partnership encounters legal, tax
or regulatory impediments to the making of a potential Investment, the General
Partner may offer the Partners the opportunity to reduce their Remaining Capital
Commitments in the Partnership by transferring a portion thereof to one or more
entities organized by or on behalf of the General Partner or its Affiliates and
having investment objectives, economic terms, conditions and management
substantially identical, to the extent practicable, to those of the Partnership,
but which would not encounter such legal, tax or regulatory impediments
(“Alternative Investment Vehicles”); provided, that the gains and losses of any
such Alternative Investment Vehicle shall be treated as having been realized by
the Partnership for all economic calculations under this Agreement with respect
to the Partners who participate in such Alternative Investment Vehicle
(including, without limitation, Article V and the calculation of the General
Partner claw back obligation pursuant to Section 6.13); provided, further, that
(i) the General Partner or an Affiliate thereof shall serve as the managing
general partner or in some other managing fiduciary capacity with respect to any
such Alternative Investment Vehicle and (ii) any such reduction in the Remaining
Capital Commitments does not cause an acceleration of any indebtedness pursuant
to or a default under any credit facility referred to in Section 8.04. The
General Partner will offer the Partners the opportunity to participate in an
Alternative Investment Vehicle in proportion to their respective Percentage
Interests; provided, however, such offer will not be made to Limited Partners
whose participation, in the opinion of counsel to the Partnership, may cause or
contribute to such legal, tax or regulatory impediments. To the extent a Limited
Partner is precluded from, or elects not to participate in, an Alternative
Investment Vehicle, the interest in the Alternative Investment Vehicle allocable
to such non-participating Limited Partner shall first be offered to the
participating Partners in proportion to their respective Percentage Interests
prior to soliciting other investors to participate in the Alternative Investment
Vehicle.

3.05.      Coinvestment Opportunities. During the Commitment Period, the
Partnership may, at the General Partner’s sole and absolute discretion, provide
Coinvestment Opportunities to the Limited Partners in instances in which the
General Partner determines, in good faith, that it is not in the best interests
of the Partnership to invest (or that the Partnership is prohibited from
investing pursuant to the terms hereof) the entire amount required to fund such
Investment because of the size of or risk inherent in such Investment or due to
legal, regulatory or tax considerations or that such Coinvestment Opportunity is
otherwise appropriate or feasible. Any Coinvestment Opportunities provided to
the Limited Partners will be on such terms and conditions as the General
Partner, in its sole discretion, may determine; provided, however, that Notice
of all Coinvestment Opportunities shall be provided to all of the Limited
Partners and that all of the Limited Partners shall have an opportunity to
participate in such Coinvestment Opportunities on a pro rata basis and, unless
otherwise approved by the Advisory Committee, shall have economic terms, as
between the General Partner and the Limited Partners, no less favorable to the
Limited Partners than the terms set forth in this Agreement. No Partner shall in
any event be obligated to make a coinvestment. If after being offered to the
Limited Partners, a portion of the Coinvestment Opportunity is not subscribed
for, the General Partner may itself, or through an Affiliate, invest in that
portion of the Coinvestment Opportunity. The General Partner and its Affiliates
shall not invest in any Investment with the Partnership other than: (a) through
a Coinvestment Vehicle that

 

14

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

includes Limited Partners; (b) through a Coinvestment Vehicle to invest amounts
necessary after a Coinvestment Opportunity has been offered to the Limited
Partners and the Limited Partners have not subscribed for the full amount of the
Coinvestment Opportunity; or (c) as permitted by or in accordance with
Section 6.04.

ARTICLE IV

 

BERKSHIRE INTERESTS AND CAPITAL

4.01.

General Partner.

(A)        The name and address of the General Partner is Berkshire Multifamily
Value Fund, GP, L.L.C., a Delaware limited liability company, having an address
at One Beacon Street, Suite 1500, Boston, Massachusetts 02108.

(B)         The Capital Commitment of the General Partner, when combined with
that of other Affiliates of the General Partner, shall at all times be equal to
the lesser of (x) 10% of the total Capital Commitments and (y) $25,000,000.

(C)         Any Limited Partner that is an Affiliate of the General Partner will
not be counted for any purpose when the Consent of the Limited Partners is
sought hereunder (including determining the aggregate Percentage Interests of
the Limited Partners). In the sole discretion of the General Partner with
respect to a particular Investment, the General Partner may invest, or permit
any Limited Partner that is an Affiliate of the General Partner to invest, the
amount of capital that would otherwise be required from such Partner through a
separate coinvestment vehicle on substantially the same terms and conditions as
the Partnership, including the sharing of applicable expenses.

4.02.      Limited Partners. The name, address and Capital Commitment of each
Limited Partner in the Partnership are set forth on Schedule A, as amended from
time to time in accordance with the terms of this Agreement. A Person acquiring
a Limited Partner Interest directly from the Partnership shall be admitted as a
Limited Partner when such Person’s Subscription Agreement is accepted by the
General Partner. A transferee acquiring a Limited Partner Interest through a
Transfer shall become a Substitute Limited Partner when the provisions of
Article IX have been complied with.

 

15

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

4.03.

Capital Contributions.

(A)        Within 10 Business Days after a call issued as permitted by this
Agreement from time-to-time by delivery of Notice to the Limited Partners from
or on behalf of the General Partner, the Partners shall make cash Capital
Contributions to the capital of the Partnership in the aggregate amount called,
pro rata in accordance with the Partners’ relative Capital Commitments as of the
date of such call; provided, however, that the General Partner shall not be
required to contribute amounts pursuant to any call for Capital Contributions to
the extent such amounts will be used by the Partnership to pay Investment
Management Fees (as provided in Section 6.07(B)) or fees to any Placement Agent
(as provided in Section 6.07(C)); provided, further, that with respect to calls
for Capital Contributions in which the General Partner is not required to
contribute capital as provided in this Section 4.03(A), each Limited Partner
will make a Capital Contribution to the capital of the Partnership equal to the
product of the aggregate amount of capital called multiplied by the quotient of
the Limited Partner’s Percentage Interest divided by the total Percentage
Interests of all the Limited Partners. The General Partner shall have the right
to call Capital Contributions:

(i)           during the Commitment Period (a) for the consummation of an
Investment by the Partnership, (b) for additional cash investments for any
reason in any Investment, (c) for additional cash for Investment Expenses or
(d) to repay or prepay all or any portion of any outstanding financing of the
Partnership (regardless of when incurred and regardless of the purpose of such
financing); or

(ii)          after the Commitment Period, (a) to make, during a two-year period
following the termination of the Commitment Period, any follow-on investments in
an Investment (which amounts, in the case of this clause (a), will be limited to
an aggregate of 10% of the Partners’ aggregate Capital Commitments), (b) to pay
Investment Expenses (which amounts, in the case of clauses (a) and (b), will be
limited to an aggregate of 15% of the Partners’ aggregate Capital Commitments);
or (c) to complete Transactions in Progress by the Partnership as of the end of
the Commitment Period within 180 days of the end of the Commitment Period (or
such longer period as the General Partner may propose and the Advisory Committee
may approve).

(iii)         Notwithstanding anything contained herein to the contrary, in no
event shall a call issued by the General Partner request funds in excess of the
aggregate Remaining Capital Commitments of the Partners, and no Partner shall be
obligated to contribute amounts pursuant to any call for Capital Contributions
in excess of its Remaining Capital Commitment. To the extent Capital
Contributions for an Investment have not been used by the Partnership to acquire
such Investment within 90 days of receipt thereof, the General Partner shall
either deliver a revised Notice to the Limited Partners stating that such
Capital Contributions will be used to fund an Investment which is scheduled to
close pursuant to a binding commitment within 30 days from the date of such
Notice or shall return to the Partners such unused Capital Contributions,
treating such amounts as distributions from a fully realized Investment;
provided, that the General Partner may retain for purposes of funding any
Investment Expenses or funding additional capital obligations to existing
Investments any such unused Capital Contributions. All Capital Contributions
shall be made by wire transfer in same day funds to an account specified by the
Partnership (unless another account has been specified by lenders under any
credit facility referred to in Section 8.04) and shall not be credited unless so
paid. All Capital Contributions, whether used by the Partnership to fund
Investments or pay Investment Expenses (other than Capital Contributions
refunded to the Partners as set forth in Section 4.09 below), or to repay or
prepay any financing shall accrue the Cumulative Investment Preferred Return
from the time contributed until returned to such Partner.

 

16

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(B)         Except as provided below, Notices provided pursuant to
Section 4.03(A) above relating to an Investment shall, where applicable, set
forth the anticipated closing date of such Investment, the date by which the
Partnership expects to fund the Investment and a brief description of the
Investment to be made. Subject to Section 16.14, at the request of any Limited
Partner, the General Partner will provide such additional information as may be
reasonably requested by such Limited Partner concerning a proposed Investment
and which (a) is within the General Partner’s possession or (b) if not within
the General Partner’s possession, relates to whether such Limited Partner would
be in violation of an applicable law or regulation by making a Capital
Contribution to such Investment and is available to the General Partner through
commercially reasonable efforts, but subject to any confidentiality obligations
by which the Partnership or the General Partner is then bound. If the General
Partner determines that, because of a need to keep an Investment by the
Partnership confidential, notifying the other Partners of the identity of an
Investment would cause a risk of jeopardizing that Investment or of detriment to
the anticipated profits from that Investment, the General Partner may omit that
information from the Notice to be provided pursuant to this Section 4.03. In
such a case, the General Partner shall (i) include in such Notice as much
information as it deems prudent, in light of the risks referred to in the
preceding sentence, about the nature of the Investment, and (ii) notify each
other Partner of the identity of the Investment as soon as the General Partner
deems such Notice to be prudent, but in any event not later than the date such
Investment is required to be publicly disclosed (in the case of Investments in
Marketable Securities) or two Business Days prior to the date such Investment is
intended to be made (in the case of all Investments other than Marketable
Securities).

(C)         Notwithstanding any of the foregoing provisions of this
Paragraph 4.03, if the General Partner has not exercised its discretion to limit
investment from benefit plan investors on ERISA Partners under Section 3.02(P),
no ERISA Partner shall be required to make its initial Capital Contribution to
the Partnership unless (i) the General Partner states in the Notice for such
Capital Contribution that such Capital Contribution is required in connection
with the Partnership’s initial Investment, (ii) together with such Notice, the
General Partner has delivered to such ERISA Partner the affirmative opinion
described in clause (A) of the first sentence of Section 13.02(A) with respect
to the “initial valuation date” and (iii) such Capital Contribution is to be
made contemporaneously with or subsequent to the closing date of the Investment
to which it is related. If, by virtue of this Section 4.03(C), any ERISA Partner
is excused from paying its pro rata share of any Capital Contribution in respect
of Investment Expenses (such ERISA Partner being a “Noncontributing Partner”),
the other Limited Partners shall not be obligated to make up any shortfall but
the General Partner may pay any such unpaid Investment Expenses, and such
Noncontributing Partner will, at such time as the General Partner requires the
Partners to make Capital Contributions toward an Investment which complies with
the foregoing requirements, (i) make an additional Capital Contribution in an
amount equal to its pro rata share of the Investment Expenses with respect to
which such Noncontributing Partner was excused from making a Capital
Contribution by virtue of this Section 4.03(C) and (ii) make a payment of a fee
(the “Late Fee”) in an amount equal to such additional Capital Contribution
multiplied by the product of (A) the Prime Rate as of the date such Capital
Contribution would have been required but for this Section 4.03(C) (the
“Original Payment Date”) plus two percent and (B) the number of days elapsed
from the Original Payment Date until the date the Late Fee is paid divided by
365 (which Late Fee shall not reduce such Noncontributing Partner’s Remaining
Capital Commitment), which Capital Contribution and Late Fee shall be paid to
the General Partner to the extent the General Partner paid such Investment
Expenses and otherwise to the Partnership.

4.04.

Default by Partners.

(A)        In the event that any Partner shall be in default in its obligation
to make any Capital Contribution pursuant to Section 4.03 to the Partnership and
such default shall continue for five

 

17

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

Business Days following Notice from the General Partner, in addition to the
remedies provided at law or in equity, the General Partner may commence legal
proceedings to compel the defaulting Partner to make the Capital Contribution;
provided, however, such Partner shall not be deemed in default if it fails to
make such Capital Contribution with respect to an Investment and submits as
justification therefor at least two Business Days prior to the date on which a
Capital Contribution is required or has previously submitted as justification
therefor (i) an opinion of in-house or outside counsel (which opinion shall be
reasonably satisfactory to the General Partner) that with respect to such
Partner there is a substantial likelihood that it would be in violation of an
applicable law or regulation or (ii) if the Partner is a government sponsored
entity or an Affiliate thereof, a certification, signed by a senior executive
officer of the Partner, that it would be in violation of the government
sponsored entity’s investment guidelines relating to affordability and tenant
income, which were disclosed to the General Partner prior to the date of this
Agreement, in each case by making such Capital Contribution or any future
Capital Contributions to the Partnership; provided, further, however, that for
all purposes of this Section 4.04, to the extent that a Capital Contribution is
called for or applied to repay or prepay the indebtedness of the Partnership,
such Capital Contribution shall not be treated as made to or with respect to an
Investment. Upon receipt of such acceptable opinion of counsel or Notice, such
Partner shall be precluded from making any Capital Contributions to such
Investment and the General Partner may elect to either not make the Investment
or to make such Investment without the participation of such Partner. If the
General Partner or any Limited Partner that is an Affiliate of the General
Partner is the defaulting Partner, the Advisory Committee shall be deemed
substituted for the General Partner regarding the sending or receipt of Notices
or the taking of other actions by the General Partner under this Section 4.04 in
respect of the defaulting General Partner or the Limited Partner which is an
Affiliate of the General Partner.

In addition, if the Partner is (and has represented to the General Partner in
writing prior to its admission to the Partnership that it is) a “private
foundation” within the meaning of Section 509 of the Code and the Partner
provides an opinion of counsel to the General Partner (which opinion and counsel
are reasonably satisfactory to the General Partner) to the effect that continued
participation in the Partnership may (i) subject such Partner to excise taxes
imposed by Subchapter A of Chapter 42 of the Code (other than Sections 4940 and
4942 thereof) or (ii) constitute a material breach of the fiduciary duties of
its trustees under any federal or state law applicable to private foundations or
any rule or regulation adopted thereunder by any agency, commission or authority
having jurisdiction, then the following steps shall be taken: (A)  as soon as
reasonably possible, the General Partner shall consult with the Partner; (B) the
General Partner shall review the opinion of counsel referred to above, consider
the options available to the Partnership for mitigating, preventing or curing
any adverse consequences to the Partner that may arise as a result of the
situation described in such opinion, and the General Partner shall then take
such actions as it deems necessary and appropriate to mitigate, prevent or cure
such adverse consequences, taking into account the interests of all Partners and
of the Partnership as a whole; and (C) thereafter, if the Partner still
maintains that, notwithstanding such action to be taken by the General Partner,
any of the conditions set forth in clause (i) or (ii) in this paragraph will
continue to exist on or after the fifteenth Business Day following the delivery
date of such opinion, then (1) the obligation of the Partner to make Capital
Contributions to the Partnership shall cease and (2) notwithstanding Article 9
of this Agreement, the General Partner shall consent to either (x) the transfer
of such Partner’s Interest to a Person that is reasonably satisfactory to the
General Partner (and the General Partner will provide reasonable assistance to
such Partner in effecting the transfer) or (y) the withdrawal of such Partner
from the Partnership in accordance with Section 13.02(B)(iii) of this Agreement
(as if the Investor were an ERISA Partner with the right to withdraw under that
Section).

(B)         In the event that a Partner shall be in default of its obligation to
make a Capital Contribution to the Partnership and such default shall continue
for five Business Days following Notice from the General Partner, then, in
addition to the remedies provided in paragraph (A) of this Section 4.04,

 

18

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

the General Partner shall have the right, in its reasonable discretion, to allow
the Partners, in proportion to the respective Percentage Interests of those
Partners who elect to participate, to exercise either or both of the following
remedies:

(i)           lend to the defaulting Partner all or any part of the funds
required of such defaulting Partner, which loan shall bear interest at a rate
equal to the greater of (x) the lender’s cost of funds, and (y) seven percent in
excess of the Prime Rate, and shall be secured by the defaulting Partner’s
Interest and the defaulting Partner’s Remaining Capital Commitment; or

(ii)          purchase 100% of the Interest of the defaulting Partner for an
amount, in cash, equal to the lesser of 50% of (a) the Net Adjusted Capital
Contributions of the defaulting Partner and (b) the book value of such Interest,
as of the date of such default, determined in accordance with generally accepted
accounting principles consistently applied and exercised by Notice delivered to
such defaulting Partner within 20 Business Days of such default; provided,
however, that if the General Partner is the defaulting Partner, the
non-defaulting Partners may not purchase the Interest of the General Partner
pursuant to this Section 4.04(B)(ii), but instead will have the right to
exercise the remedies available under this Agreement for acts of the General
Partner which constitute Cause; provided, further, that if the Partners do not
elect to purchase 100% of the defaulting Partner’s Interest, the General Partner
may solicit one or more Persons (which may include the General Partner or any of
its Affiliates) to purchase, in cash, such Interest at a price to be determined
by the General Partner, in its sole discretion (but not less than the price
offered to the Partners), and such Person(s) shall be admitted as Substitute
Limited Partner(s).

(C)         (i) In the event that the General Partner does not permit the
Partners to exercise the remedy set forth in paragraph 4.04(B)(ii), then, unless
otherwise determined by the General Partner, in addition to the remedies set
forth in this Section 4.04, a defaulting Limited Partner shall not be entitled
to (i) make any further Capital Contributions (including those to the Investment
with respect to which such defaulting Limited Partner initially defaulted) to
the Partnership with respect to any Investment, (ii) except as otherwise
provided in this Section 4.04, receive any further distributions by the
Partnership until the final liquidation and termination of the Partnership,
(iii) be counted as a Limited Partner for voting purposes, (iv) participate in
any Consent of the Limited Partners or (v) be entitled to be a member of the
Advisory Committee. No defaulting Limited Partner’s Interest shall be counted in
connection with the giving or withholding of any Consent. Each defaulting
Limited Partner shall remain fully liable to the creditors of the Partnership,
to the extent provided by law, as if such default had not occurred, the full
amount of such defaulting Limited Partner’s Capital Commitment (and Capital
Contributions, as the case may be) shall be included in calculating the amount
of the Investment Management Fee and such defaulting Limited Partner shall
remain liable for its share of the Investment Management Fee.

(ii) Furthermore, the Percentage Interest of a defaulting Limited Partner in the
Partnership at the time of such Partner’s default shall be reduced by 50%, and
the Percentage Interest of each non-defaulting Partner in the Partnership shall
be increased by an amount equal to the product of (x) a fraction, the numerator
of which is such non-defaulting Partner’s Percentage Interest in the Partnership
and the denominator of which is the Percentage Interest of all non-defaulting
Partners in the Partnership, multiplied by (y) an amount equal to 50% of the
Percentage Interest of the defaulting Partner in the Partnership. The Capital
Accounts and Net Adjusted Capital Contributions of the Members shall be
automatically adjusted to reflect such reductions and increases; provided,
however, that nothing herein shall reduce the Remaining Capital Commitment of
any Partner or increase the obligations of any

 

19

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

non-defaulting Partner (including, but not limited to, any Capital Commitment).
If the General Partner is the defaulting Partner and the Partners do not remove
the General Partner for Cause pursuant to Section 7.04 hereof, then the
provisions of this paragraph shall apply to any Limited Partner that is an
Affiliate of the General Partner as if such Limited Partner was the defaulting
Partner; provided, that the Percentage Interest of any such Limited Partner
shall be reduced by 50% of the General Partner’s Percentage Interest.

(iii)  Notwithstanding anything to the contrary in this Agreement, except to the
extent the General Partner, acting in its reasonable discretion (but subject to
the rights of any lender under a credit facility referred to in Section 8.04),
agrees otherwise with a defaulting Limited Partner in writing, amounts otherwise
distributable to such defaulting Limited Partner shall not be distributed, but
shall instead be deposited in a bank account selected by the General Partner.
Prior to the dissolution and liquidation of the Partnership, amounts deposited
in such bank account may be used to repay any loans made pursuant to
Section 4.04(B)(i) above, to pay such defaulting Limited Partner’s portion of
the Investment Management Fee, or to pay such defaulting Limited Partner’s
portion of the Partnership’s indebtedness. Upon the dissolution and liquidation
of the Partnership, the defaulting Limited Partner shall be entitled to receive
the balance of its Capital Account which it is intended will equal the amount of
any funds which may then be in such bank account up to a maximum of such
defaulting Limited Partner’s Net Adjusted Capital Contributions (after
adjustment as described above), with any excess distributed to all other
Partners in accordance with Section 5.02 in accordance with their then current
relative Percentage Interests, and the allocation of Profits and Losses under
Appendix A shall be adjusted as appropriate to reflect the above adjustments to
the Percentage Interests of the defaulting Limited Partner and the other
Partners.

(D)         The remedies set forth in this Section 4.04 shall not be exclusive
of any other remedy which the Partnership or the Partners may have at law or in
equity or under this Agreement, it being agreed that the Partners shall be
personally liable for the making of their Capital Contributions. Each of the
Partners agrees to the remedies set forth in this Section 4.04, and further
agrees that the exercise of any or all of such remedies shall be subject to the
provisions of any agreements made by the Partnership and/or the General Partner
with lenders in connection with a credit facility referred to in Section 8.04.

(E)         The Limited Partners hereby irrevocably appoint the General Partner
as their attorney-in-fact, and the General Partner hereby irrevocably appoints
any substitute General Partner as its attorney-in-fact, in each case with power
of substitution, for the purpose of executing any and all documents, including,
without limitation, loan agreements, promissory notes, and transfer and sale
documents which the General Partner deems necessary to implement the rights and
remedies set forth in this Section 4.04. Such power of attorney granted herein
shall be deemed to be coupled with an interest, and such power of attorney
shall, to the extent permitted by law, survive the death, disability,
incompetency, withdrawal, removal, or Bankruptcy of the defaulting Partner.

4.05.      Interest. Interest earned on Partnership funds shall inure to the
benefit of the Partnership. The Partners shall not receive interest on their
Capital Contributions (other than as provided in Section 4.09) or Capital
Accounts.

4.06.

Capital Account.

(A)        The Partnership shall maintain a book capital account in accordance
with the following provisions for each Partner (and any other person who
acquires an Interest):

 

20

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(i)           To each Partner’s Capital Account there shall be credited the
amount of cash contributed by such Partner, the initial Gross Asset Value of any
other asset contributed by such Partner to the capital of the Partnership (net
of liabilities secured by such contributed property that the Partnership assumes
or takes subject to), such Partner’s distributive share of Profits, the amount
of any Partnership liabilities assumed by the Partner or secured by distributed
assets that such Partner takes subject to and any other items in the nature of
income or gain that are allocated to such Partner pursuant to Appendix A; and

(ii)          To each Partner’s Capital Account there shall be debited the
amount of cash distributed to the Partner, the Gross Asset Value of any
Partnership asset distributed to such Partner pursuant to any provision of this
Agreement (net of liabilities secured by such distributed property that such
Partner assumes or takes subject to), such Partner’s distributive share of
Losses and any other items in the nature of expenses or losses that are
allocated to such Partner pursuant to Appendix A.

(B)         In the event that a Partner’s Interest or portion thereof is
transferred within the meaning of Regulations § 1.704-1(b)(2)(iv)(f), the
transferee shall succeed to the Capital Account of the transferor to the extent
that it relates to the Interest or portion thereof so transferred.

(C)         In the event that the Gross Asset Values of Partnership assets are
adjusted, as contemplated in paragraph (B) or (C) of the definition of “Gross
Asset Value” in Appendix A, or the Interest of the General Partner is converted
to that of a special Limited Partner under Section 7.04, the Capital Accounts of
the Partners shall be adjusted to reflect the aggregate net adjustments as if
the Partnership sold the relevant assets for their fair market values and
recognized gain or loss for U.S. federal income tax purposes equal to the amount
of such aggregate net adjustment.

(D)         The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations § 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations.

4.07.      Withdrawal of Capital Contributions. Except as otherwise provided in
this Agreement or by law, (i) no Partner shall have the right to withdraw or
reduce its Capital Contributions or its Capital Commitment, or to demand and
receive property other than property distributed by the Partnership in
accordance with the terms hereof in return for its Capital Contributions, and
(ii) any return of Capital Contributions to the Limited Partners shall be solely
from Partnership assets, and the General Partner shall not be personally liable
for any such return.

4.08.      Restoration of Negative Capital Accounts. Subject to Sections 6.05
and 6.13, neither the General Partner nor any other Partner shall be obligated
to restore any deficit balance in its Capital Account or shall be personally
liable for the return of the Capital Contributions of the Limited Partners, or
any portion thereof, it being expressly understood that (x) any such return
shall be made solely from Partnership assets and (y) a deficit in a Partner’s
Capital Account shall not constitute a Partnership asset.

4.09.      Admission of Limited Partners After First Closing. The Limited
Partners agree that the General Partner shall have the right to admit additional
Limited Partners to the Partnership, or permit an existing Limited Partner to
increase its Capital Commitment, in one or more Subsequent Closings without the
Consent of the Limited Partners in accordance with the terms hereof, but in no
event shall a Subsequent Closing occur later than nine months after the First
Closing or at any time when the aggregate Capital Commitments of the Limited
Partners who are not Affiliates of the General Partner are

 

21

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

at least $300 million. The Limited Partners hereby consent to such admission of
the additional Limited Partners and the increase in the Capital Commitment of
other existing Limited Partners after the First Closing, and agree to take all
reasonable actions requested by the General Partner to effectuate the same.
Unless there has been a material change or significant event (including a full
or partial realization) relating to an Investment that would justify a different
valuation in the view of the General Partner, additional Limited Partners
admitted to the Partnership or existing Limited Partners who increase their
Capital Commitments pursuant to a Subsequent Closing will contribute amounts (as
described below) to the Partnership, which amounts (other than amounts
contributed pursuant to clause (b) below and interest on amounts contributed
pursuant to clause (b) below, which amounts will be paid to the General Partner)
will be refunded to existing Limited Partners pro rata in accordance with the
sum of their Net Adjusted Capital Contributions (with any such refunded Capital
Contributions being entitled only to interest thereon as provided below and not
being entitled to a Cumulative Investment Preferred Return thereon). The amount
required from each Partner participating in a Subsequent Closing shall be equal
to (a) the product of (i) a fraction, the numerator of which equals the
additional Limited Partner’s Capital Commitment or the increase in the existing
Partner’s Capital Commitment, as the case may be, and the denominator of which
equals the Capital Commitments of all Partners (including the Capital
Commitments of all additional Limited Partners and the increase in Capital
Commitments of all existing Partners) and (ii) all Net Adjusted Capital
Contributions (other than the portion thereof drawn to pay the Investment
Management Fee), plus (b) (i) the Investment Management Fee attributable to the
additional Limited Partner’s Capital Commitment or the increase in the existing
Limited Partner’s Capital Commitment as if such Capital Commitment had been made
on the First Closing and (ii) the placement agent fee owed by the Partnership to
the Placement Agent in respect of the additional Limited Partner’s Capital
Commitment or the increase in the existing Limited Partner’s Capital Commitment,
plus (c) an amount representing interest on the average daily balance of such
amounts described in clauses (a) and (b) of this sentence at a per annum rate
equal to 9%; provided, that the interest component of such payment shall not be
deemed a Capital Contribution; provided, further, that Partners participating in
Subsequent Closings shall not contribute capital or otherwise participate in
Investments to the extent such Investments have been realized prior to the date
of the Subsequent Closing. For purposes of this Agreement, Capital Contributions
made pursuant to this Section 4.09 and refunded pursuant hereto to a Limited
Partner which participated in a previous Closing (a “Refund Partner”) will be
deemed for all purposes of this Agreement to have been made by the contributing
Limited Partner (and not the Refund Partner) as of the date on which the Refund
Partner actually made such Capital Contribution.

ARTICLE V

 

PROFITS, LOSSES AND DISTRIBUTIONS

5.01.      Allocation of Profits and Losses. Profits and Losses shall be
allocated as set forth in Appendix A hereto.

5.02.      Distributions. Subject to Sections 4.04, 5.03, 5.06 and 7.04, Net
Investment Revenues shall be distributed quarterly or, in the discretion of the
General Partner, more frequently, to the extent available, in the following
order of priority. Net Investment Revenues first shall be allocated among the
Partners in proportion to their respective Percentage Interests. Net Investment
Revenues allocated under this paragraph to a Partner (including the General
Partner) shall then be distributed as between such Partner (including the
General Partner) and the General Partner (in respect of its carried interest) in
the following order of priority:

 

22

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(A)         First, 100% to such Partner until distributions to such Partner of
Net Investment Revenues pursuant to this Section 5.02(A) on a cumulative basis
equal the 9% Investment Preferred Return;

(B)          Second, 100% to such Partner until distributions to such Partner of
Net Investment Revenues pursuant to this Section 5.02(B) on a cumulative basis
equal such Partner’s Capital Contributions;

(C)          Third, 80% to such Partner and 20% to the General Partner (in
respect of its carried interest) until distributions to such Partner of Net
Investment Revenues pursuant to Section 5.02(A) and this Section 5.02(C) on a
cumulative basis equal the 12.5% Investment Preferred Return;

(D)          Fourth, 40% to such Partner and 60% to the General Partner (in
respect of its carried interest) until distributions to the General Partner of
Net Investment Revenues on a cumulative basis (in respect of its carried
interest) equal 20% of all distributions of Net Investment Revenues made
pursuant to Section 5.02(A), 5.02(C) and 5.02(D); and

(E)         Any balance, (i) 80% to such Partner and (ii) 20% to the General
Partner (in respect of its carried interest).

Investment results from an Alternative Investment Vehicle will be aggregated
with investment results from the Partnership for purposes of determining
distributions by the Partnership to the Partners participating in such
Alternative Investment Vehicle under this Section.

5.03.      Tax Distributions. Notwithstanding the distribution provisions of
Section 5.02, the General Partner shall receive a cash advance against future
distributions pursuant to Sections 5.02(C), 5.02(D) and 5.02(E), if any, to the
extent that annual distributions actually received by the General Partner
pursuant to Sections 5.02(C), 5.02(D) and 5.02(E) are not sufficient for the
General Partner to pay when due any income tax imposed on it for allocations
made to it pursuant to Appendix A with respect to or in contemplation of such
distributions, including allocations pursuant to Section 2.3 of Appendix A,
calculated using the highest effective marginal federal, state and local income
tax rates for an individual resident in Boston, Massachusetts (taking into
account the character and holding period of items of income and the
deductibility of state and local income taxes for federal income tax purposes)
that is attributable to income allocated to the General Partner with respect to
such distributions hereunder. Future distributions otherwise to be made to the
General Partner pursuant to Sections 5.02(C), 5.02(D) and 5.02(E) shall be
reduced by the amount of any prior advances made to the General Partner under
this Section 5.03 until all such advances are restored to the Partnership in
full.

 

23

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

5.04.

Withholding and Income Taxes.

(A)        Allocation of Withholding and Income Taxes. Any withholding or income
taxes (and related tax credits) imposed by any jurisdiction on distributions of
Net Investment Revenues or related items of income, gain, loss or deduction of
the Partnership, or incurred directly or indirectly by the Partnership with
respect to its interest in any Investment, shall be allocated to each Partner
pro rata in accordance with such Partner’s Capital Contributions attributable to
the Investment giving rise to such Net Investment Revenues, or related items of
income, gain, loss or deduction; provided, however, that any increase or
decrease in such taxes (and related tax credits) resulting from the identity,
nationality, residence or status of a Partner will be specially allocated to
that Member.

(B)         Calculation of Net Investment Revenues Before Withholding and Income
Taxes. The amount of any item of Net Investment Revenues distributable to the
Partners pursuant to Section 5.02, and the amount of any item of Partnership
income, gain, loss or deduction allocable to the Partners pursuant to
Appendix A, shall be determined without regard to any withholding or income
taxes (i.e., as if the Partnership had distributed or allocated, as the case may
be, the amount of such Net Investment Revenues or items of income, gain, loss or
deduction, without diminution by the amount of such withholding or income
taxes).

(C)         Payment of Withholding and Income Taxes. The General Partner shall
withhold from amounts distributable to the Partners or otherwise pay over to the
appropriate taxing authorities amounts of withholding or income tax required to
be so withheld or paid over. The General Partner will use reasonable efforts to
obtain a receipt with respect to all such withholding or income taxes paid and
to forward to each Partner a copy of such receipt.

(D)         Liability for Withholding and Income Taxes. Each Partner agrees to
indemnify and hold harmless the Partnership and the General Partner from and
against any liability with respect to its allocable share of any withholding or
income taxes as determined under Section 5.04(A); provided, however, that the
foregoing indemnity shall not apply to penalties imposed as a result of the
General Partner’s fraud, willful misconduct or gross negligence. If the
Partnership is required to pay over any withholding or income taxes as provided
in Section 5.04(C) with respect to a Partner as to whom there are insufficient
distributable amounts to pay such Partner’s allocable share of such withholding
or income taxes, the General Partner shall promptly notify such Partner of the
amount of withholding or income taxes due from such Partner (i.e., the amount by
which the Partner’s allocable share of such withholding or income taxes exceeds
the amount otherwise distributable to such Partner) and the date (the “Due
Date”) such taxes are required to be paid by the Partnership to the relevant
taxing authorities. Such Partner shall pay to the Partnership its allocable
share of such taxes no later than the later of (i) two Business Days before the
Due Date of the relevant withholding or income tax or (ii) 10 Business Days
after Notice was sent to the Partner as described above. If the Partner fails to
pay its allocable share of the withholding or income taxes by the date described
in the preceding sentence (the “Payment Date”), (i) such amount shall bear
interest from the Payment Date until the date actually paid at a rate equal to
the lesser of (x) the Prime Rate plus two percent or (y) the maximum lawful rate
of interest, compounded annually, (ii) the Partnership shall be entitled to
collect such sum from amounts otherwise distributable to such Partner pursuant
to Section 5.02 and (iii) the Partnership may exercise any and all rights and
remedies to collect such sum from such Partner that a creditor would have to
collect a debt from a debtor under applicable law. Any payment made by a Partner
to the Partnership pursuant to this Section 5.04(D) shall not constitute a
Capital Contribution.

5.05.      Form of Distributions. The General Partner shall use commercially
reasonable efforts to convert the assets of the Partnership to cash prior to the
distribution thereof, unless such

 

24

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

conversion reasonably could have a materially adverse effect on the value of
such assets. Notwithstanding the foregoing, distributions of Net Investment
Revenues made prior to the dissolution and liquidation of the Partnership may
only take the form of cash or Marketable Securities. Upon liquidation and
termination of the Partnership, the Partnership may distribute non-Marketable
Securities or other assets in the discretion of the General Partner, if the
General Partner reasonably believes that doing so is in the best interests of
the Partnership; provided, however, that the Partnership will not make any
distribution of Marketable Securities, non-Marketable Securities or other assets
to any Partner if the General Partner has been notified in writing by such
Partner not to do so. In the event of any such notification, the General Partner
will, subject to applicable legal restrictions, retain such Marketable
Securities, non-Marketable Securities or other assets and use reasonable
commercial efforts to sell on behalf of and at the direction of such Partner any
Marketable Securities, non-Marketable Securities or other assets that would
otherwise have been distributed to such Partner and shall distribute to such
Partner the proceeds of such sale, net of the expenses related thereto.
Notwithstanding the foregoing, any retained Marketable Securities,
non-Marketable Securities or other assets shall be deemed for all purposes of
this Agreement to have been distributed to the Partner at their Fair Value as
determined below regardless of ultimate sales proceeds. For purposes of
determining the Fair Value of such assets, and the corresponding allocation of
Profits or Losses, each of the General Partner and the Advisory Committee shall
either agree on an Expert or each select an Expert, and such Experts shall then
select an Expert, which mutually selected Expert shall determine the Fair Value
of such assets. The fees and expenses of each Expert shall be borne by the
Partnership, and the calculations of the mutually selected Expert shall be final
and conclusive on the Partnership and all of the Partners. Distributions of
assets in kind shall be allocated in accordance with Section 5.02 as if such
assets were Net Investment Revenues. In the event that the General Partner
intends to make a Distribution of assets in kind, the General Partner shall
deliver a Notice to the Limited Partners no later than five Business Days prior
to such Distribution.

5.06.      Retention of Net Investment Revenues. The Partnership shall be
permitted, in the discretion of the General Partner, to retain and not
distribute some or all of the Investment Revenues for purposes of (i) paying to
the General Partner the Investment Management Fee, (ii) paying any Operating
Expenses incurred by the Partnership or for which the Partnership is obligated
to reimburse the General Partner, (iii) repaying any indebtedness incurred by
the Partnership, including indebtedness incurred to pay the Investment
Management Fee, Operating Expenses or to fund one or more of the Investments or
(iv) making follow-on investments in Investments, provided, however, that with
respect to clause (iv) above, such retained amounts must be utilized within six
months of the date of retention other than with respect to the repayment of
indebtedness under a credit facility referred to in Section 8.04, for which
there shall be no such limitation.

ARTICLE VI

 

RIGHTS AND OBLIGATIONS OF THE GENERAL PARTNER

6.01.      Management. Subject to the provisions of this Agreement, the General
Partner has the full, exclusive and complete right, power, authority,
discretion, obligation and responsibility vested in or assumed by a general
partner of a limited partnership under the Act and as otherwise provided by law,
including those necessary to make all decisions affecting the business of the
Partnership and to take those actions specified in Section 3.02. Subject to the
other provisions of this Agreement, the General Partner is hereby vested with
the full, exclusive and complete right, power and discretion to operate, manage
and control the affairs of the Partnership to the best of its ability and shall
carry out the business of the Partnership. The General Partner shall devote
substantially all of its time to the proper performance of its duties hereunder.

 

25

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

6.02.

Authority.

(A)        The General Partner has the authority to bind the Partnership, by
execution of documents or otherwise, to any obligation consistent with the
provisions of this Agreement. Subject to, and except as otherwise provided in
Sections 6.03 and 6.04, the General Partner may contract or otherwise deal with
any Person for the transaction of the business of the Partnership, which Person
may, under the supervision of the General Partner, perform any acts or services
for the Partnership as the General Partner may approve and the General Partner
shall use reasonable care in the selection and retention of such Persons.

(B)         The General Partner may rely on and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties.

(C)         The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reasonable
reliance and in good faith upon the opinion of such Persons as to matters that
the General Partner reasonably believes are within such Person’s professional or
expert competence shall be presumed to have been done or omitted in good faith
and not to constitute gross negligence or willful misconduct.

6.03.

Limitations on the General Partner.

(A)        Notwithstanding anything contained in any other Section of this
Agreement, the General Partner and its Affiliates shall not have any authority
or be entitled:

(i)           to perform any act in violation of any applicable law or
regulation thereunder, including applicable securities laws;

(ii)

to perform any act in violation of this Agreement;

(iii)         to sell all or substantially all of the assets of the Partnership
without the Consent of a majority of the Percentage Interests of the Limited
Partners unless such sale is in accordance with the general purposes of the
Partnership or in accordance with Section 10.02;

(iv)        to perform any other act expressly requiring the Consent of the
Limited Partners or the Advisory Committee under this Agreement without first
obtaining such Consent;

(v)         to cause the Partnership to borrow funds from the General Partner or
its Affiliates except in accordance with Section 6.04(B);

(vi)        to avoid its ultimate obligations under this Agreement by delegation
of authority or responsibility; provided, however, that the General Partner may
contract with other Persons and delegate authority or responsibility on terms
consistent with the provisions of Section 6.02(A), which shall not be deemed to
be an avoidance of its ultimate obligations under this Agreement;

(vii)       to accept rebates or engage in any reciprocal business arrangements,
other than for the benefit of the Partnership;

 

26

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(viii)      to pay, or cause the Partnership to pay, any awards, commissions or
compensation to Persons engaged by the Limited Partners to provide investment
advice to such Limited Partners as an inducement to advise in favor of
investment in the Partnership;

(ix)         to commingle funds of the Partnership with funds of any other
Person, except in connection with Investments made with other parties;

(x)          to cause the Partnership to initiate a voluntary case in Bankruptcy
without the Consent of a majority of the Percentage Interests of the Limited
Partners; or

(xi)         to cause the Partnership to make an election to be treated as other
than a partnership for tax purposes.

(B)         The General Partner shall endeavor to cause the Partnership to
maintain cash reserves for operating expenses, capital expenditures, repairs,
replacements, indebtedness, contingent liabilities, contingencies and related
items in such amount as the General Partner in its reasonable discretion deems
necessary or advisable.

6.04.

Business with Affiliates.

(A)        Except as otherwise provided in Section 6.04(B) below, the General
Partner shall not permit the Partnership or any of its Investments to enter into
any transaction with the General Partner or its Affiliates or engage the General
Partner or its Affiliates to provide goods or services for additional
compensation unless all of the following criteria are complied with:

(i)           The fees and other terms and conditions under which the goods or
services are to be rendered or the transaction is to be entered into are
embodied in a written contract which precisely describes the transaction or the
goods or services to be rendered and the compensation, price or fee therefor;

(ii)          In the case of a contract for goods or services, such contract is
terminable at will by the General Partner or by a majority of the Percentage
Interests of the Limited Partners without penalty or any other payment other
than for amounts earned prior to the date of termination;

(iii)         The terms and conditions of the contract are at least as favorable
to the Partnership as the terms generally available in arm’s-length transactions
with qualified independent third parties;

(iv)        The compensation, price, fees and other benefits to the General
Partner and its Affiliates and the formula or method by which they are to be
calculated, and the goods, services or other benefits to be provided therefor,
are fully disclosed on an Investment by Investment basis in a writing filed with
the Limited Partners in advance and Consented to in writing by the Advisory
Committee;

(v)         The terms and conditions under which the General Partner or any
Affiliate is entitled to indemnification shall provide no greater right of
indemnification than is provided by Section 6.05;

 

27

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(vi)        The arrangement does not provide for the General Partner or its
Affiliates to receive transaction fees, including acquisition, disposition,
financing or other similar fees; and

(vii)       Such transaction or contract for services is entered into
principally for the benefit of the Partnership and in the ordinary course of its
business.

(B)         Notwithstanding Section 6.04(A) above, the General Partner or an
Affiliate thereof shall have the right to:

(i)           cause the Partnership to enter into one or more property
management and construction management agreements with one or more Affiliates of
the General Partner in connection with Investments, pursuant to which any such
Affiliate will provide services to the Partnership without complying with the
provisions of Section 6.04(A) above and pursuant to which, in the case of a
property management agreement, the Partnership shall pay the Affiliate an annual
property management fee of 4% of the gross receipts of the relevant property for
which the Affiliate acts as the property manager and, in the case of a
construction management agreement, the Partnership shall pay the Affiliate a
construction management fee equal to (x) 5% of the costs of such construction
for each property for which the Affiliate acts as the construction manager and
for which such construction costs exceed $5 million and (y) 7.5% of the costs of
such construction for each property for which the Affiliate acts as the
construction manager and for which such costs do not exceed $5 million;
provided, that the other terms and conditions of such agreements satisfy the
requirements of Section 6.04(A);

(ii)          with the Consent of the Advisory Committee, (a) make short-term
advances to the Partnership to fund Partnership obligations prior to receipt of
Capital Contributions, which advances shall accrue interest at a rate available
on arm’s-length terms from third parties for a similar loan and shall be repaid
from Capital Contributions or other Partnership funds; provided, however, that
the Partnership must repay such advances within six months, and (b) assign
contract rights to the Partnership from newly formed acquisition vehicles at
cost and be refunded any previously funded amounts together with interest
accrued thereon at the Prime Rate plus two percent (but not to exceed 10%)
(provided, that in each instance the General Partner shall not be entitled to
any compensation for amounts advanced or funded other than the interest provided
for herein), in both instances without complying with the provisions of
clauses (i), (ii) or (iv) of Section 6.04(A) or clause (iii) of Section 6.04(A)
with respect to the rate of interest on such advances;

(iii)         receive the amounts described in Section 6.06 and 6.07 without
complying with the provisions of Section 6.04(A);

(iv)        cause the Partnership to make Investments in accordance with the
terms of this Agreement with Alternative Investment Vehicles, Coinvestment
Vehicles or Successor Funds, in each case without complying with (x) the
provisions of clause (ii) of Section 6.04(A) or (y) the requirement to obtain
Advisory Committee Consent pursuant to clause (iv) of Section 6.04(A); and

(v)         cause the Partnership to reimburse the General Partner and its
Affiliates for (x) tax return preparation services and services related to
compliance with the rules

 

28

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

applicable to real estate investment trusts not to exceed $200,000 per year and
(y) legal services provided to the Partnership or the Investments by the General
Partner in respect of Investments and in an amount not to exceed $100,000 per
year, in each case without complying with clauses (i), (ii) or (iv) of
Section 6.04(A); provided, that all such services are for the benefit of the
Partnership, are not for the general operation of the General Partner’s business
as described in Section 6.06(B) and would have been performed by third parties
if the General Partner did not have the capability to perform such services
itself.

6.05.

Liability for Acts and Omissions.

(A)        No General Partner, member of the Advisory Committee, Investment
Committee or Plan Assets Committee or any of their respective Affiliates,
shareholders, partners, members, managers, officers, directors, employees,
agents and representatives shall have any liability, responsibility or
accountability in damages or otherwise to any Partner or the Partnership for,
and the Partnership agrees to indemnify, pay, protect and hold harmless the
General Partner, each member of the Advisory Committee, Investment Committee and
Plan Assets Committee and their respective Affiliates, shareholders, partners,
members, managers, officers, directors, employees, agents and representatives
(collectively, the “Indemnified Parties”) from and against, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
proceedings, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, all reasonable costs and expenses of attorneys,
defense, appeal and settlement of any and all suits, actions or proceedings
instituted or threatened against the Indemnified Parties or the Partnership) and
all costs of investigation in connection therewith which may be imposed on,
incurred by, or asserted against the Indemnified Parties or the Partnership in
any way relating to or arising out of, or alleged to relate to or arise out of,
any action or inaction on the part of the Partnership, on the part of the
Indemnified Parties when acting on behalf of the Partnership (or any of its
Investments) or on the part of any brokers or agents when acting on behalf of
the Partnership (or any of its Investments); provided, however, that the General
Partner shall be liable, responsible and accountable for and shall indemnify,
pay, protect and hold harmless the Partnership from and against (but only with
respect to the General Partner and Indemnified Parties which are its Affiliates,
shareholders, partners, members, managers, officers, directors, employees,
agents and representatives), and the Partnership shall not be liable to any
Indemnified Party for, any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, proceedings, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
all reasonable costs and expenses of attorneys, defense, appeal and settlement
of any and all suits, actions or proceedings instituted or threatened against
the Partnership) and all costs of investigation in connection therewith asserted
against the Partnership which result from an Indemnified Party’s fraud, gross
negligence, willful misconduct, bad faith or material breach of this Agreement
or the payment to or receipt by an Indemnified Party of benefits in violation of
this Agreement; provided, however, nothing in this provision shall create
personal liability on the part of any of the General Partner’s Affiliates or its
or their respective shareholders, partners, members, managers, officers,
directors, employees, agents or representatives. Notwithstanding the foregoing,
such indemnification obligation by the Partnership shall not apply where an
officer or director of the General Partner is seeking indemnity based on a claim
or action brought against such officer or director by another officer or
director of the General Partner. In any action, suit or proceeding against the
Partnership or any Indemnified Party relating to or arising, or alleged to
relate to or arise, out of any such action or non-action, the Indemnified
Parties shall have the right to jointly employ, at the expense of the
Partnership, counsel of the Indemnified Parties’ choice, which counsel shall be
reasonably satisfactory to the Partnership, in such action, suit or proceeding;
provided that if retention of joint counsel by the Indemnified Parties would
create a conflict of interest, each group of Indemnified Parties which would not
cause such a conflict shall have the right to employ, at the expense of the
Partnership, separate

 

29

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

counsel of the Indemnified Party’s choice, which counsel shall be reasonably
satisfactory to the Partnership, in such action, suit or proceeding. The
satisfaction of the obligations of the Partnership under this Section 6.05(A)
shall be from and limited to the assets of the Partnership (which may include
Remaining Capital Commitments) and no Limited Partner shall have any personal
liability on account thereof.

(B)         The provision of advances from Partnership funds to an Indemnified
Party for legal expenses and other costs incurred as a result of any legal
action or proceeding is permissible if (i) such suit, action or proceeding
relates to or arises out of, or is alleged to relate to or arise out of, any
action or inaction on the part of the Indemnified Party in the performance of
its duties or provision of its services on behalf of the Partnership (or any of
its Investments) or in its capacity as a member of the Advisory Committee,
Investment Committee or the Plan Assets Committee; and (ii) the Indemnified
Party undertakes to repay any funds advanced pursuant to this Section 6.05(B) in
cases in which such Indemnified Party would not be entitled to indemnification
under Section 6.05(A); provided, that the Advisory Committee may determine that
the Partnership shall not advance funds to the General Partner or its Affiliates
for legal expenses and other costs incurred as a result of any legal action or
proceeding commenced against the General Partner or its Affiliates by Limited
Partners in which the Limited Partners claim gross negligence, willful
misconduct, fraud or a material breach of this Agreement by the General Partner
or its Affiliates. If advances are permissible under this Section 6.05(B), the
Indemnified Party shall furnish the Partnership with an undertaking as set forth
in clause (ii) of this paragraph and shall thereafter have the right to bill the
Partnership for, or otherwise request the Partnership to pay, at any time and
from time to time after such Indemnified Party shall become obligated to make
payment therefor, any and all reasonable amounts for which such Indemnified
Party believes in good faith that such Indemnified Party is entitled to
indemnification under Section 6.05(A) with the approval of the General Partner,
or if the General Partner or its Affiliates is the Indemnified Party, the
Advisory Committee, which approval shall not be unreasonably withheld. The
Partnership shall pay any and all such bills and honor any and all such requests
for payment within 60 days after such bill or request is received by the General
Partner, and the Partnership’s rights to repayment of such amounts shall be
secured by the Indemnified Party’s Interest, if any, or by such other adequate
security as the General Partner, or if the General Partner or its Affiliates is
the Indemnified Party, the Advisory Committee may determine. In the event that a
final determination is made that the Partnership is not so obligated in respect
of any amount paid by it to a particular Indemnified Party, such Indemnified
Party will refund such amount within 60 days of such final determination, and in
the event that a final determination is made that the Partnership is so
obligated in respect to any amount not paid by the Partnership to a particular
Indemnified Party, the Partnership will pay such amount to such Indemnified
Party within 60 days of such final determination, in either case together with
interest at the Prime Rate plus two percent from the date paid by the
Partnership until repaid by the Indemnified Party or the date it was obligated
to be paid by the Partnership until the date actually paid by the Partnership to
the Indemnified Party.

(C)         All judgments against the Partnership or any Indemnified Party
wherein such persons or entities are entitled to indemnification, must first be
satisfied from Partnership assets before the General Partner or such other
persons or entities are responsible for these obligations.

(D)         With respect to the liabilities of the Partnership for which the
General Partner is not obligated to indemnify the Partnership, whether for the
consummation of Investments, professional and other services rendered to it,
loans made to it by Partners or others, injuries to persons or property,
indemnity to the Indemnified Parties, contractual obligations, guaranties,
endorsements or for other reasons similar or dissimilar to any of the foregoing,
and without regard to the manner in which any liability of any nature may be
incurred by the person to whom it may be owed, all such liabilities:

 

30

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(i)           shall be liabilities of the Partnership as an entity, and shall be
paid or otherwise satisfied from Partnership assets (and the Partnership shall
sell or liquidate all assets and/or make a call for Capital Contributions up to
the aggregate Remaining Capital Commitments of the Partners as are necessary to
satisfy such liabilities, provided that the reduction in Remaining Capital
Commitments resulting from payments in response to such call would not cause an
acceleration of any indebtedness pursuant to or a default under any credit
facility referred to in Section 8.04); and

(ii)          except as provided in paragraph (i) above, shall not in any event
be payable in whole or in part by any Partner, or by any director, officer,
manager, trustee, employee, agent, shareholder, member, beneficiary or partner
of any Partner.

Nothing in this Section 6.05(D) shall be construed so as to impose upon the
General Partner, its partners, directors, officers, employees, agents or
shareholders any liability in circumstances in which the liability arises from a
written document which the General Partner has properly entered into or caused
the Partnership to enter into if the written document expressly limits liability
thereon to the Partnership or expressly disclaims any liability thereunder on
the part of any such person or entity. It is expressly acknowledged that the
General Partner may enter into written documents of such a type.

(E)         The General Partner may cause the Partnership, at the Partnership’s
expense, to purchase insurance to insure the Indemnified Parties against
liability hereunder, including, without limitation, for a breach or an alleged
breach of their responsibilities hereunder. The General Partner shall send
Notice to the Limited Partners thereof, describing the insurance policy and the
premiums paid therefor promptly upon the purchase of such insurance. The
Partnership shall not incur the costs of that portion of any insurance, other
than public liability insurance, which insures any Indemnified Party for any
liability as to which such person is prohibited from being indemnified under
Section 6.05(A).

(F)         If the Indemnified Party is entitled to indemnification from another
source or is entitled to recovery by insurance policies, such Indemnified Person
shall first seek recovery under any other indemnity or any insurance policies by
which such Indemnified Person is indemnified or covered, as the case may be, and
shall diligently pursue such other source; provided that (i) such obligation
shall not in any manner limit such Indemnified Party’s right to seek
indemnification or advances under this Agreement to the extent that the
indemnitor with respect to such indemnity or the insurer with respect to such
insurance policies fails to provide such indemnity or coverage, as the case may
be, within 15 days of request by the Indemnified Party and (ii) such Indemnified
Party shall remit to the Partnership any funds it recovers from another source
to the extent it has been fully indemnified by the Partnership for all losses it
incurred.

6.06.

Partnership Costs and Expenses.

(A)        Except as otherwise provided and subject to any limits in this
Agreement, the Partnership will pay for, or reimburse the General Partner for
its payment of all Operating Expenses. The Partnership shall only reimburse the
General Partner for Operating Expenses to the extent it incurs direct and
out-of-pocket expenses.

(B)         Notwithstanding the foregoing, the General Partner shall not be
reimbursed for any costs and expenses relating to the general operation of the
General Partner’s business, including, but not limited to, expenses related to
the formation of the partnership (except as provided in Section 6.07(A)),
administrative expenses, employment expenses, insurance, office expenses, rent,
and, except as otherwise specifically provided in this Agreement, any other
costs or expenses.

 

31

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(C)         In no event shall such payments to the General Partner under this
Section 6.06 or Section 6.07 be deemed a distribution to the General Partner of
Net Investment Revenues. In no event shall the General Partner be entitled to
reimbursement for any costs being reimbursed to an Affiliate of the General
Partner or the Partnership pursuant to a written agreement.

6.07.

Organizational Expenses; General Partner Fees; Placement Agent Fees.

(A)        The General Partner and its Affiliates will be reimbursed for
Organizational Expenses incurred by the General Partner and its Affiliates;
provided, however, that Organizational Expenses chargeable to the Partnership
shall not exceed $1,000,000. All Organizational Expenses in excess of
$1,000,000 shall be borne by the General Partner.

(B)         The General Partner shall be paid an annual investment management
fee (the “Investment Management Fee”) by the Partnership pursuant to the terms
hereof. The Investment Management Fee shall be paid quarterly in advance and
shall accrue in respect of all Limited Partners’ Capital Commitments (regardless
of the Closing in which such Limited Partner participates) from the First
Closing. The initial installment of the Investment Management Fee shall be paid
at the First Closing with subsequent installments to be paid on each three-month
anniversary of the First Closing or the first Business Day thereafter. The
Investment Management Fee (i) due and payable during the first three 12-month
periods during the Commitment Period shall be an amount equal to .71% of each
Limited Partner’s Capital Commitment, (ii) due and payable during each 12-month
period after the initial three such periods but prior to the expiration of the
Commitment Period shall be an amount equal to 1.5% of each Limited Partner’s
Capital Commitment and (iii) due and payable during each 12-month period after
the expiration of the Commitment Period shall be an amount equal to 1.5% of the
aggregate amount of each Limited Partner’s Capital Contributions invested in
Investments, less the portion of such Capital Contributions invested in
Investments that have been disposed of; provided, that no portion of any
installment of the Investment Management Fee shall be refundable once paid;
provided, further, that the portions of Capital Commitments transferred to
and/or invested in Alternative Investment Vehicles will be included without
duplication for purposes of determining the Investment Management Fee payable
pursuant to this Section 6.07(B). A Limited Partner participating in a
Subsequent Closing shall fund its portion of all prior installments of the
Investment Management Fee, plus interest thereon, in accordance with
Section 4.09.

(C)         Except as otherwise provided in this Agreement, the Partnership will
pay, or reimburse the General Partner for, all fees paid after the date of this
Agreement to any Placement Agent in respect of the Limited Partners’ Capital
Commitments to the Partnership or any Coinvestment Vehicle or similar entity;
provided, that such fees chargeable to the Partnership shall not exceed 2.37% of
the aggregate Capital Commitments of the Limited Partners. All fees or other
amounts owed to Placement Agents in excess of 2.37% of the aggregate Capital
Commitments of the Limited Partners shall be borne by the General Partner. A
Limited Partner participating in a Subsequent Closing shall fund its portion of
all prior installments of fees paid to any Placement Agent, plus interest
thereon, in accordance with Section 4.09.

6.08.

Key Man Provisions.

(A)        So long as Berkshire Multifamily Value Fund, GP, L.L.C. or any
Affiliate thereof (in accordance with Section 7.02) is the General Partner, the
General Partner or such Affiliate shall cause each of George D. Krupp, Frank
Apeseche and David J. Olney to remain actively involved in the Partnership, and,
during the Commitment Period, to devote to the Partnership a substantial
majority of their business time and attention (other than time devoted to
Alternative Investment Vehicles, Successor

 

32

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

Funds, Coinvestment Vehicles and to entities acquired by Successor Funds or
Alternative Investment Vehicles or in which Successor Funds or Alternative
Investment Vehicles hold investments). At any time and time from time, the
Partnership may replace any of George D. Krupp, Frank Apeseche and David J.
Olney with substitute key persons with the Consent of the Advisory Committee,
which Consent it may grant or withhold in its sole discretion.

(B)         The sole remedy of the Limited Partners with respect to
Section 6.08(A) is as set forth in this Section 6.08(B). During the Commitment
Period, in the event that two of the key persons (x) cease to be actively
involved in the Partnership or to devote to the Partnership a substantial
majority of their business time and attention (other than time devoted to
Alternative Investment Vehicles, Successor Funds, Coinvestment Vehicles and to
entities acquired by Successor Funds or Alternative Investment Vehicles or in
which Successor Funds or Alternative Investment Vehicles hold investments) or
(y) are terminated, and, in each case, have not been replaced with substitute
key persons in accordance with Section 6.08(A), the Commitment Period will be
automatically suspended for 30 Business Days, except with respect to
Transactions in Progress as of such time with respect to which the Partnership
has a legally binding obligation to complete. The Limited Partners may, by
Consent of 75% of the Percentage Interests of the Limited Partners, elect to
convert such temporary suspension of the Commitment Period into a termination of
the Commitment Period; provided, however, that if the Partners have not elected
to terminate the Commitment Period within the 30 Business Day suspension period,
the Commitment Period will resume and the Partners will no longer have the right
to terminate the Commitment Period under this Section 6.08(B); and provided,
further, that the General Partner shall have the right to cure such breach by
substituting new individuals acceptable to the Advisory Committee in the
Advisory Committee’s sole discretion.

(C)         In the event that the Commitment Period has been terminated in
accordance with Section 6.08(B), the Partners may, in their sole discretion, by
Consent of 75% of the Percentage Interests of the Partners, elect to resume the
Commitment Period.

6.09.

Presentation of Opportunities to the Partnership.

(A)        Until the earlier of (i) the expiration of the Commitment Period,
(ii) the date on which 80% of the Partners’ aggregate Capital Commitments have
been invested or committed for investment (including additional fundings of
Investments which require funding over an extended period of time and any
amounts to be expended as set forth in a business plan or budget for an
Investment approved in the ordinary course of business) or have been drawn to
fund Investment Expenses and (iii) the date on which the General Partner on the
date hereof or an Affiliate thereof shall cease to be the General Partner (other
than in violation of Section 7.02 of this Agreement), the General Partner shall
not, and shall cause each of its Affiliates not to, act as a sponsor or the
primary source of transactions on behalf of another pooled investment fund with
objectives substantially similar to those of the Partnership, other than
Alternative Investment Vehicles.

(B)         Furthermore, until the earlier of (i) the expiration of the
Commitment Period, (ii) the date on which 80% of the Partners’ aggregate Capital
Commitments have been invested or committed for investment (and any amounts to
be expended as set forth in a business plan or budget for an Investment approved
in the ordinary course of business) or have been drawn to fund Investment
Expenses and (iii) the date on which the General Partner on the date hereof or
an Affiliate thereof shall cease to be the General Partner (other than in
violation of Section 7.02 of this Agreement), except as provided in the
Section 6.09(A) or 6.09(D), the General Partner and its Affiliates shall pursue
a Suitable Investment that is generated by or presented to the General Partner
or its Affiliates and that is not

 

33

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

prohibited by this Agreement only through the Partnership, unless prior approval
has been obtained from the Advisory Committee that such investment may be
pursued by a Person other than the Partnership.

(C)         At any time during the Commitment Period after 80% of the Partners’
Capital Commitments have been invested or committed for investment (including
additional fundings of Investments which require funding over an extended period
of time and any amounts to be expended as set forth in a business plan or budget
for an Investment approved in the ordinary course of business) or have been
drawn to fund Investment Expenses, if the General Partner or any Affiliate
thereof is acting as a manager or the primary source of transactions on behalf
of another pooled investment fund with objectives substantially similar to those
of the Partnership (a “Successor Fund”), the General Partner shall have the
right to permit the Successor Fund to invest in any real estate-related
opportunity, but if such real estate-related opportunity is a Suitable
Investment and is not otherwise prohibited pursuant to the terms of this
Agreement, the Successor Fund shall only be permitted to invest therein in
amounts up to a maximum of the proportion which the capital commitments of such
Successor Fund bears to the sum of its capital commitments and the aggregate
Capital Commitments hereunder.

(D)         Notwithstanding the foregoing or anything to the contrary in this
Agreement, BIR will be permitted (x) to complete Transactions in Progress by BIR
as of the date of this Agreement and (y) to acquire at all times assets that
(i) satisfy the requirements of Section 1031 of the Code for like-kind exchanges
for properties held by BIR or (ii) involve less than $8 million of equity
capital in any 12-month period if such capital is generated as a result of the
refinancing of debt by BIR. The Advisory Committee will receive written
disclosure of all investments made by BIR.

6.10.      Other Activities. Subject to Sections 6.01, 6.08 and 6.09 above, the
Partners and their Affiliates may engage in or possess an interest in other
business ventures of every nature and description for their own account,
independently or with others, including, without limitation, real estate
business ventures, whether or not such other enterprises shall be in competition
with any activities of the Partnership; and neither the Partnership nor the
other Partners shall have any right by virtue of this Agreement in and to such
independent ventures or to the income or profits derived therefrom.

6.11.      Miscellaneous Revenues. The General Partner shall, and shall cause
its Affiliates to, remit to the Partnership any fees payable by third parties to
the General Partner or its Affiliates to the extent such fees relate to
Investments or unconsummated transactions pursued by the Partnership (other than
Investment Management Fees, property management fees provided in
Section 6.04(B)(i), and reimbursement of certain costs that would have otherwise
have been paid to third parties); provided, however, that if an Alternative
Investment Vehicle, Coinvestment Vehicle, a Successor Fund or any other Person
invests or had proposed to invest in an Investment with the Partnership, then
the Partnership shall only be entitled to a portion of such fees which is equal
to the proportionate amount which the Partnership has or would have invested in
the Investment or unconsummated transaction; provided, however, that the General
Partner and its Affiliates may elect to retain, and not remit to the
Partnership, such fees in which case the amount of any such fees retained by the
General Partner or its Affiliates shall be deducted from the next installment of
the Investment Management Fee payable by the Partnership to the General Partner
to the Partnership pursuant to Section 6.07(B) (with such deduction allocated
pro rata among the Limited Partners in proportion to the amounts owing by the
Limited Partners to the Partnership under Section 6.07(B)). If any such fees
exceed such next installment of the Investment Management Fee, the excess shall
be carried forward for offset against future installments of the Investment
Management Fee. To the extent any such fees have not been set off against the
Investment Management Fee prior to a liquidation of the Partnership pursuant to
Section 10.02, such excess fees shall be remitted to the Partnership immediately
prior to such liquidation.

 

34

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

6.12.      Investment Committee. The General Partner shall have an investment
committee (the “Investment Committee”) that will be responsible for approving
all Investments and dispositions of Investments by the Partnership. The
Investment Committee need not have responsibility for locating Investments, for
negotiating the terms of Investments or dispositions, or for preparing
evaluations of Investments or of assets that are the subject of proposed
dispositions. The initial members of the Investment Committee will be George
Krupp, Frank Apesche, David Olney and Thomas Shuler. The General Partner shall
have the right to change the composition of the Investment Committee from time
to time, in its sole discretion, and shall provide prompt notice of any such
change in composition to the Advisory Committee.

6.13.

General Partner Claw Back.

(A)        Subject to Section 6.13(B), when the Partnership has disposed of all
of its Investments, the General Partner will refund to the Partnership the
amount, if any, by which the aggregate distributions to the General Partner
under Section 5.02 in respect of its carried interest exceed the distributions
the General Partner would have received under Section 5.02 in respect of its
carried interest if all those distributions to the General Partner had been made
immediately after the Company completed the distribution of the proceeds of its
liquidation and the amount distributable to the General Partner were calculated
on the basis of all Capital Contributions made by Partners, and all
distributions made to Partners, during the life of the Partnership, including
distributions of the proceeds of the liquidation of the Partnership (i.e., as
though all of the Partnership’s Investments had been a single Investment, all
Capital Contributions had been made with regard to that Investment, all
Investment Revenues had been derived from that Investment and the Cumulative
Preferred Return were calculated based on the balance of unreturned Capital
Contributions from time to time over the life of that Investment).

(B)         Under no circumstances will the sum the General Partner is required
to pay to the Partnership under Section 6.13(A) exceed the total amount the
General Partner receives under Section 5.02 in respect of its carried interest,
less income taxes on such amount which shall be determined at a rate equal to
the applicable highest effective marginal federal, state and local personal
income tax rates for an individual resident in Boston, Massachusetts and taking
into account the character and holding period of items of income and the
deductibility of state and local income taxes for federal income tax purposes,
notwithstanding that such Person may be a corporation, partnership or limited
liability company.

ARTICLE VII

 

ASSIGNMENTS, WITHDRAWAL AND REMOVAL OF THE GENERAL PARTNER

7.01.      Assignment or Withdrawal by the General Partner. The General Partner
may not Transfer its Interest as General Partner, in whole or in part, or
withdraw from the Partnership, except as permitted by this Article.

7.02.      Voluntary Assignment or Withdrawal of the General Partner. The
General Partner may not Transfer its Interest as General Partner, except to an
Affiliate (provided such Transfer does not cause an acceleration of any
Partnership indebtedness or default under any loan or other agreement to which
the Partnership is a party), voluntarily withdraw from the Partnership at any
time or voluntarily dissolve itself. In addition to the foregoing, the General
Partner may not Transfer its Interest to an Affiliate unless the Advisory
Committee has consented thereto after receiving representations as to the
interests in such Affiliate, such Affiliate meets the requirements for continued
qualification of the Partnership as a partnership under the Code, and it gives
prompt Notice of such Transfer to all the

 

35

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

Limited Partners. In the event that the General Partner intends to Transfer its
Interest to an Affiliate in accordance with the terms of this Agreement, such
Affiliate shall be admitted as a successor General Partner immediately prior to
the effective time of the Transfer and such successor General Partner shall
continue the business of the Partnership without dissolution. Such Affiliate
shall be subject to the provisions of this Section 7.02 and all other provisions
of this Agreement applicable to the General Partner.

7.03.      Bankruptcy of the General Partner. Upon the Bankruptcy or dissolution
of the General Partner, (a) the General Partner or its legal representative
shall give Notice to the Limited Partners of such event and shall automatically,
with or without delivery of such Notice, become a special Limited Partner with
no power, authority or responsibility to bind the Partnership or to make
decisions concerning, or manage or control, the affairs of the Partnership, and
the recorded certificate of the Partnership shall be amended to reflect such
fact, and (b) such Person as may be selected by a majority of the Percentage
Interests of the Limited Partners within 90 days of the date of the event that
caused the General Partner to become a special Limited Partner shall be admitted
to the Partnership as a successor General Partner (effective as of the date of
the Bankruptcy or dissolution of the prior General Partner) and such successor
shall continue the business of the Partnership without dissolution, in which
case the Commitment Period shall terminate. If a successor General Partner
selected by a majority of the Percentage Interests of the Limited Partners is
not admitted to the Partnership within such 90-day period, the Partnership shall
dissolve in accordance with Article X. In the case of a conversion of the
General Partner to a special Limited Partner and continuance of the Partnership
without dissolution, each of the special Limited Partner and the Advisory
Committee shall select one Expert, and such Experts shall jointly select a third
Expert, which jointly selected Expert shall determine the Fair Value of the
special Limited Partner’s Interest as of the effective date it became a special
Limited Partner, taking into account all Profits, Losses, gains, deductions,
distributions and other credits and charges (other than fees) to which the
special Limited Partner was and would be entitled under this Agreement if all
Investments of the Partnership were sold on the effective date of creation of
the special Limited Partner for their Fair Value and the proceeds were
distributed on such date pursuant to this Agreement. Thereafter, the special
Limited Partner shall be entitled to a percentage of all future Profits, Losses,
gains, deductions, distributions and other credits and charges of the
Partnership equal to the quotient of (x) the Fair Value of the special Limited
Partner’s Interest as of the date it was created divided by (y) the amounts
which would be available to all Partners as of such date as determined by the
Expert using the same assumptions as were used by the Expert in determining the
Fair Value of the special Limited Partner’s Interest, but the special Limited
Partner shall not be obligated to make any further deposits in the Reserve
Account. The Fair Value as determined by the jointly selected Expert shall be
final and conclusive on the parties. The fees and expenses of all Experts
retained pursuant to this Section 7.03 shall be borne by the Partnership.

7.04.

Removal of the General Partner.  

(A)        At any time (i) after the second anniversary of the final Subsequent
Closing, the Limited Partners may, by Consent of 75% of the Percentage Interests
of the Limited Partners, send Notice to the General Partner that effective no
earlier than three months following receipt by the General Partner of such
Notice and upon payment to it of an amount equal to the Investment Management
Fee it would have been entitled to during the three-month period after the
receipt by the General Partner of Notice, assuming for such purposes that the
aggregate Net Adjusted Capital Contributions (other than those attributable to
Operating Expenses) on the date of removal shall remain constant during such
three-month period, it will be removed as the general partner of the
Partnership, or (ii) with the Consent of a majority of the Percentage Interests
of the Limited Partners, the Limited Partners may, by Notice to the General
Partner effective no earlier than 15 days after receipt thereof by the General
Partner, remove the General Partner as General Partner of the Partnership for
Cause; provided, however, that in each case such

 

36

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

removal shall not become effective until a successor General Partner is admitted
pursuant to the provisions of Section 7.06.

(B)         In the event of a removal without Cause, each of the removed General
Partner and the Advisory Committee shall select one Expert, and such Experts
shall jointly select a third Expert, which jointly selected Expert shall
determine the Fair Value of the removed General Partner’s Interest as of the
effective date of removal. In the event of a removal for Cause, each of the
removed General Partner and the Advisory Committee shall select one Expert,
which Experts shall jointly determine the Fair Value of the removed General
Partner’s Interest as of the effective date of removal. Furthermore, if Cause is
based on the failure of the General Partner or the Limited Partner which is an
Affiliate of the General Partner to make a Capital Contribution, the Fair Value
of the removed General Partner’s Interest shall be determined after giving
effect to the reduction of the General Partner’s Percentage Interest in the same
manner as if the second paragraph of Section 4.04(C) applied to the General
Partner, provided, that such reduction shall not reduce the determination of the
Fair Value of the amounts distributable to the General Partner pursuant to
Sections 5.02 in respect of its carried interest. If such Experts are not able
to jointly determine such Fair Value, they shall jointly select a third Expert
and submit their respective determinations of such Fair Value to the third
Expert, and the third Expert shall select as the Fair Value of the General
Partner’s Interest the Fair Value as submitted by either the General Partner’s
Expert or the Advisory Committee’s Expert. When determining the Fair Value of
the General Partner’s Interest as of the effective date of removal, the Experts
shall take into account all Profits, Losses, gains, deductions, distributions
and other credits and charges (other than fees) to which the General Partner was
and would be entitled under this Agreement if all Investments of the Partnership
were sold on the effective date of removal of the General Partner for their Fair
Value and the proceeds were distributed on such date pursuant to this Agreement,
and if the General Partner has been removed for Cause, the Expert or Experts
shall determine a reasonable reserve for damages relating to the event which
constituted Cause. The Fair Value and reserve for damages as determined by the
Expert or Experts shall be final and conclusive on the parties. The fees and
expenses of all Experts retained pursuant to this Section 7.04 shall be borne by
(x) the Partnership in the event of removal without Cause and (y) by the removed
General Partner in the event of removal for Cause.

(C)         Promptly upon the disclosure by the Expert or Experts of the Fair
Value of the removed General Partner’s Interest and the reserve for damages, if
applicable, the removed General Partner shall elect, unless the General Partner
has been removed for Cause, in which case a majority of the Percentage Interests
of the Limited Partners shall elect, to either (i) require the Partnership to
redeem for cash the removed General Partner’s Interest for its Fair Value as
determined by the Expert or Experts, or (ii) convert the General Partner’s
Interest to that of a special Limited Partner. Any such redemption or conversion
and admission of a successor General Partner pursuant to Section 7.06 shall
occur within 30 days of the Expert’s or Experts’ disclosure, and the Partnership
shall not make any distributions to the Partners until such redemption or
conversion has been completed.

(D)         If the General Partner has been removed and an election is made to
have the Partnership redeem the removed General Partner’s Interest, a majority
of the Percentage Interests of the Limited Partners may elect to defer the
payment of the Fair Value required to be made to the General Partner for up to
six months, measured from the date of the Expert’s or Experts’ disclosure, in
which case such payment of the Fair Value shall accrue interest at a per annum
rate equal to the greater of (x) 10% or (y) the Prime Rate plus two percent. No
distributions shall be made to the Limited Partners until payment in full has
been made to the General Partner. Notwithstanding the foregoing, distributions
may be made to the Limited Partners prior to payment in full being made to the
General Partner in an amount equal to the tax liability (calculated based on the
applicable highest marginal federal, state and local corporate income tax rates
for a corporation resident in Boston, Massachusetts and taking into account the

 

37

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

deductibility of state and local income taxes for federal income tax purposes,
notwithstanding that such Partner may be a partnership, trust or tax-exempt
entity) of the Limited Partners with respect to Profits and Losses allocated to
the Limited Partners hereunder from the date of removal of the General Partner
until payment in full has been made to the removed General Partner, but in no
event shall such distributions to the Limited Partners in the aggregate exceed
40% of the sum of the payments made to the General Partner and the distributions
made to the Limited Partners.

(E)         If the removed General Partner’s Interest has been converted to that
of a special Limited Partner, it shall be entitled to a percentage of all future
Profits, Losses, distributions and other credits and charges of the Partnership
equal to the quotient of (x) the Fair Value of the General Partner’s Interest as
of the date of removal divided by (y) the amounts which would be available for
distribution to all Partners as of such date as determined by the Expert using
the same assumptions as were used by the Expert in determining the Fair Value of
the General Partner’s Interest.

(F)         If the General Partner has been removed for Cause, the removed
General Partner shall be required to fund a damages reserve account in an amount
equal to the damages determined by the Expert or Experts. The removed General
Partner shall fund such damages reserve account from (i) the proceeds from the
redemption of its Interest if such Interest has been redeemed for Fair Value or
(ii) future distributions received from the Partnership if it has been converted
to a special Limited Partner. Amounts held in the damages reserve account shall
be held for a period of nine months from the date of removal, at which time such
funds shall be returned to the removed General Partner, unless at the end of
such nine-month period a lawsuit is pending against the removed General Partner
relating to the matter which constituted Cause. If such a lawsuit is pending at
the end of such period, the funds shall be held in the damages reserve account
until such time as such lawsuit has been settled or a final, nonappealable
judgment has been issued in connection therewith, at which time all damages
determined in such action shall be paid from the damages reserve account to the
Partnership and any remaining amounts in the damages reserve account will be
returned to the removed General Partner. Notwithstanding the foregoing, the
removed General Partner shall remain liable for all damages resulting from its
breach or act or omission which constituted Cause and which exceed amounts
deposited in the damages reserve account. Furthermore, if the General Partner
was removed for Cause, it shall not be entitled to vote with the Limited
Partners upon any matter which requires the consent or approval of the Limited
Partners under this Agreement or the Act.

7.05.      Obligations of a Prior General Partner. In the event that the General
Partner Transfers its Interest in accordance with Section 7.02 or 7.04 or has
its Interest converted to that of a special Limited Partner pursuant to
Section 7.03 or 7.04, it shall have no further obligation or liability as a
General Partner to the Partnership pursuant to this Agreement in connection with
any obligations or liabilities arising from and after such Transfer or
conversion, and all such future obligations and liabilities shall automatically
cease and terminate and be of no further force or effect; provided, however,
that nothing contained herein shall be deemed to relieve the General Partner of
any obligations or liabilities (i) arising prior to such Transfer or conversion
or (ii) resulting from a dissolution of the Partnership caused by the act of the
General Partner where liability is imposed upon the General Partner by law or by
the provisions of this Agreement.

7.06.      Successor General Partner. A Person shall be admitted as a General
Partner only if the following terms and conditions are satisfied:

(A)        except in the case of a permitted Transfer of the General Partner’s
Interest to an Affiliate as provided in Section 7.02, the admission of such
Person shall have been Consented to by a majority of the Percentage Interests of
the Limited Partners;

 

38

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(B)         the Person shall have accepted and agreed to be bound by all the
terms and provisions of this Agreement by executing a counterpart hereof and
such other documents or instruments as may be required or appropriate in order
to effect the admission of such Person as a General Partner;

(C)         a certificate evidencing the admission of such Person as a General
Partner shall have been filed for recordation;

(D)         if the successor General Partner is a corporation, it shall have
provided counsel for the Partnership with a certified copy of a resolution of
its Board of Directors and, if required, the consent of the shareholders,
authorizing it to become a General Partner;

(E)         if the successor General Partner is not a corporation but is a
partnership, limited liability company or other entity, it shall provide counsel
for the Partnership with a certified copy of its organizational documents,
together with certified copies of any actions authorizing it to become a General
Partner; and

(F)         counsel for the Partnership shall have rendered an opinion that none
of the actions taken in connection with such Transfer or admission will have an
adverse tax effect upon the Partnership, which adverse tax effect can be waived
by the Consent of a majority of the Percentage Interests of the Limited
Partners.

The former General Partner shall reasonably cooperate to facilitate the
substitution of the successor General Partner, even where the General Partner
was removed for Cause, and shall be reimbursed for its reasonable costs and
expenses relating thereto.

ARTICLE VIII

 

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

8.01.      Management of the Partnership. Without limiting a Limited Partner’s
participation on the Advisory Committee as set forth in this Agreement, no
Limited Partner shall take part in the management or control of the business of
the Partnership or transact any business in the name of the Partnership. No
Limited Partner shall have the power or authority to bind the Partnership or to
sign any agreement or document in the name of the Partnership. No Limited
Partner shall have any power or authority with respect to the Partnership,
except as provided in the Act and insofar as the Consent of the Limited Partners
shall be expressly required by this Agreement. The exercise of any of the rights
and powers of the Limited Partners pursuant to the Act or the terms of this
Agreement, including participation on the Advisory Committee, shall not be
deemed taking part in the day-to-day affairs of the Partnership or the exercise
of control over Partnership affairs.

8.02.

Limitation on Liability.

(A)        No Limited Partner shall have any liability to contribute money to
the Partnership, nor shall any Limited Partner be personally liable for any
obligations of the Partnership, except to the extent of its Remaining Capital
Commitment as of the date any Capital Contribution is required and as otherwise
provided in Sections 4.03, 4.04, 4.09, 5.04 and 8.02(B). No Limited Partner
shall be obligated to make loans to the Partnership or to repay to the
Partnership, any Partner or any creditor of the Partnership all or any fraction
of any amounts distributed to such Partner except as specifically required
pursuant to Section 8.02(B).

 

39

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(B)         In accordance with state law, a limited partner of a partnership
may, under certain circumstances, be required to return to the partnership for
the benefit of partnership creditors amounts previously distributed to it as a
return of capital. It is the intent of the Partners that a distribution to any
Partner be deemed a compromise within the meaning of Section 17-502(b) of the
Act and not a return or withdrawal of capital, even if such distribution
represents, for income tax purposes or otherwise (in full or in part), a
distribution of capital, and no Limited Partner shall be obligated to pay any
such amount to or for the account of the Partnership or any creditor of the
Partnership, except as provided in this Section 8.02. However, if any court of
competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Limited Partner is obligated to make any such payment, such
obligation shall be the obligation of such Limited Partner and not of the
General Partner.

8.03.

Power of Attorney.

(A)        Each Limited Partner hereby makes, constitutes and appoints the
General Partner and/or its authorized officers and agents, successors and
assigns, as its true and lawful attorney-in-fact with full power and authority
in its name, place and stead to make, complete, execute, sign, acknowledge,
deliver, file and record at the appropriate public offices the following
documents with respect to the Partnership:

(i)           all certificates, other agreements and amendments thereto which
the General Partner deems necessary to form, continue or otherwise qualify the
Partnership as a limited partnership in each jurisdiction in which the
Partnership conducts or may conduct business, and each Limited Partner
specifically authorizes the General Partner to execute, sign, acknowledge,
deliver, file and record a certificate of limited partnership of the Partnership
and amendments thereto (authorized pursuant to the terms hereof) as required by
the Act;

(ii)          this Agreement, counterparts hereof and amendments hereto
authorized pursuant to the terms hereof;

(iii)         all instruments which the General Partner deems necessary to
effect the admission of a General Partner pursuant to Section 7.06, the
admission of a Limited Partner pursuant to Section 4.09 or Article IX, the sale
or transfer of the Interest of a Limited Partner by the Partnership pursuant to
Section 4.04(B)(ii), or the dissolution and liquidation of the Partnership in
accordance with the provisions hereof; and

(iv)        all appointments of agents for service of process and attorneys for
service of process which the General Partner deems necessary or appropriate in
connection with the organization and qualification of the Partnership.

(B)         The foregoing power of attorney is hereby declared to be irrevocable
and coupled with an interest, and it shall survive the Bankruptcy, death,
dissolution or legal disability or cessation to exist of a Limited Partner to
the fullest extent permitted by law and shall extend to its heirs, executors,
personal representatives, successors and assigns, and the transfer or assignment
of all or any part of the Interest of such Limited Partner; provided, however,
that if a Limited Partner transfers all or any part of its Interest, the
foregoing power of attorney of a transferor Limited Partner shall survive such
transfer only until such time as the transferee shall have been admitted to the
Partnership as a Substitute Limited Partner and all required documents and
instruments shall have been duly executed, filed and recorded to effect such
substitution.

 

40

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(C)         The power of attorney granted to the General Partner shall not apply
to Consents of the Limited Partners, the Advisory Committee or the Plan Assets
Committee provided for in this Agreement.

(D)         Each Limited Partner further agrees to execute any and all documents
or instruments referred to in this Section 8.03 if the power of attorney granted
hereunder is rendered ineffective by the provisions of the Act or if the General
Partner in its reasonable discretion so requests execution by such Limited
Partner and the same shall not be inconsistent with the provisions hereof.

8.04.      Confirmation of Credit Facilities and Other Borrowings. In connection
with credit facilities and other borrowings obtained by the Partnership,
including any facility secured as provided in Section 3.02(D), Limited Partners
may from time to time be required to, and at the request of the General Partner
shall, confirm their Capital Commitments and Remaining Capital Commitment
(including the application thereto of any agreements referred to in the second
parenthetical in Section 16.10), provide financial information, cause to be
delivered opinions of counsel satisfactory to the credit provider or lender
regarding, among other matters, authority, due authorization and enforceability
of agreements, and to execute other documents, in each case, as may be
reasonably required by the credit provider or lender. In addition, under certain
circumstances each entity providing funds to a Limited Partner may from time to
time be required to, and at the request of the General Partner shall, provide
financial information related thereto, cause to be delivered an opinion of
counsel satisfactory to the credit provider or lender (regarding, among other
matters and those referred to above in this Section, consent to United States
jurisdiction) and to execute other documents, including, without limitation,
guarantees, as may be reasonably required by the credit provider or lender.
Nothing herein shall be construed as requiring a Limited Partner to waive any
right it may have under this Agreement.

ARTICLE IX

 

TRANSFER OF LIMITED PARTNERSHIP INTERESTS

9.01.      Transfers. A Limited Partner may not Transfer its Interest in the
Partnership or any part thereof except (i) as provided in Section 4.04(B)(ii),
or (ii) as permitted in this Article IX, and any such Transfer in violation of
this Article IX shall be null and void as against the Partnership.

9.02.

Transfer by Limited Partners.

(A)        A Limited Partner may Transfer its Interest in the Partnership, in
whole or in part, by an executed and acknowledged written instrument only if all
of the following conditions are satisfied:

(i)           the transferor and proposed transferee file a Notice of Transfer
with the General Partner which contains the information reasonably required by
the General Partner, including (a) the address and social security or taxpayer
identification number of the proposed transferee, if applicable, or Form W-8BEN,
W-8ECI or other relevant tax withholding form if the transferee is not a U.S.
Person for U.S. federal income tax purposes, (b) the circumstances under which
the proposed Transfer is to be made, including whether the proposed Transfer
would constitute a disregarded transfer for purposes of
Regulations § 1.7704-1(e) or corresponding rulings promulgated under the Code
and that the proposed Transfer is not being made on an established securities
market or a secondary market (or the substantial equivalent thereof) within the
definition of a publicly traded partnership under Section 7704 of the Code and
(c) the Interests to be Transferred and which Notice shall be signed and
certified by the Limited Partner;

 

41

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(ii)          any reasonable costs incurred by the Partnership in connection
with the Transfer are paid by the transferor Limited Partner to the Partnership;

(iii)         the Interest being transferred represents a Remaining Capital
Commitment of at least $1,000,000; and

(iv)        the General Partner Consents in writing to the Transfer, which
Consent it may grant or withhold in its sole and absolute discretion; provided,
that if the General Partner receives an opinion of counsel satisfactory to the
General Partner stating that the Transfer does not violate the Securities Act or
applicable state securities laws, that the Transfer will not cause the
Partnership to become an investment company under the Investment Company Act,
and that such Transfer will not cause a termination of the Partnership under
Section 708(b)(1) of the Code and notwithstanding such Transfer, the Partnership
shall continue to be treated as a partnership under the Code (including
Section 7704 of the Code), and, to the General Partner’s satisfaction, the
proposed transferee has the financial capability to meet its obligations
hereunder, such Consent shall not be unreasonably withheld.

Notwithstanding the foregoing, the General Partner shall not withhold Consent
under Section 9.02(A)(iv) in the event of a transfer from an existing trustee of
an ERISA Partner to a successor trustee (a successor trustee to include, for
purposes of this Section 9.02(A), a proper holder (which is not a trustee) of
the assets of a plan or governmental unit described in Sections 401(a)(24) and
818(a)(6) of the Code, where the assets of the applicable plan are not held in
trust), if (i) such transfer is merely in connection with the replacement of the
existing trustee with respect to all of the investments of the ERISA Partner
held by such existing trustee, (ii) the ERISA Partner would have been qualified
to be admitted as a Limited Partner if the successor trustee were the trustee
with respect to the ERISA Partner when the ERISA Partner became a Limited
Partner, (iii) the ERISA Partner, acting through the successor trustee, would be
qualified to be admitted as a Limited Partner at the time of transfer and
(iv) the General Partner receives reasonable assurances that the transfer is in
accordance with applicable law.

(B)         Upon satisfaction of the conditions set forth in Section 9.02(A),
any such Transfer shall be recognized by the Partnership as being effective on
the first day of the calendar month following either receipt by the Partnership
of such Notice of the proposed Transfer or the satisfaction of said conditions,
whichever occurs later.

(C)         If a permitted transferee of a Limited Partner does not become a
Substitute Limited Partner pursuant to Section 9.03, the transferee shall become
a mere assignee and shall not have any non-economic rights of a Limited Partner
of the Partnership, including, without limitation, the right to require any
information on account of the Partnership’s business, inspect the Partnership’s
books or vote on the Partnership matters.

(D)         Notwithstanding anything contained above, the General Partner shall
not consent to any Transfer if such Transfer will cause an acceleration pursuant
to or a default under any credit facility referred to in Section 8.04.

9.03.      Substitute Limited Partner. A transferee of the whole or any portion
of an Interest in the Partnership pursuant to Section 9.02 shall have the right
to become a Substitute Limited Partner in place of its transferor only if all of
the following conditions are satisfied (provided such Transfer does not cause an
acceleration pursuant to or a default under any credit facility referred to in
Section 8.04):

 

42

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(A)        the fully executed and acknowledged written instrument of Transfer
has been filed with the Partnership;

(B)

the transferee executes, adopts and acknowledges this Agreement;

(C)         any reasonable costs of Transfer incurred by the Partnership are
paid to the Partnership; and

(D)         the General Partner shall have Consented in writing to the
substitution, which Consent it may grant or withhold in its sole and absolute
discretion, and which Consent may be conditioned upon, among other things,
delivery of the opinion of counsel, satisfactory to the General Partner, as to
the matters referred to in the opinion described in Section 9.02(A)(iv) above as
such matters relate to the transferee becoming a Substitute Limited Partner;
provided, that if (y) the General Partner receives an opinion of counsel
satisfactory to the General Partner, as described above and (z) the proposed
Substitute Limited Partner has a net worth or, if the proposed Substitute
Limited Partner is a bank, insurance company, pension fund or other similar
institutional investor with assets available for investment of not less than
125% of the portion of the transferor Limited Partner’s Remaining Capital
Commitment being assumed by the proposed Substitute Limited Partner, such
Consent shall not be withheld unreasonably.

9.04.

Involuntary Withdrawal by Limited Partners.

(A)        If an individual Limited Partner does not, by written instrument,
designate a Person to become a transferee of his Interest upon his death, then
his personal representative shall have all of the rights of a Limited Partner
for the purpose of settling or managing his estate, and such power as the
decedent possessed to Transfer his Interest in the Partnership to a transferee
and to join with such transferee in making application to substitute such
transferee as a Substitute Limited Partner.

(B)         Upon the Bankruptcy, dissolution or other cessation of existence of
a Limited Partner which is a trust, corporation, partnership or other entity,
the authorized representative of such entity shall have all the rights of a
Limited Partner for the purpose of effecting the orderly winding up and
disposition of the business of such entity and such power as such entity
possessed to designate a successor as a transferee of its Interest and to join
with such transferee in making application to substitute such transferee as a
Substitute Limited Partner.

(C)         The death, Bankruptcy, dissolution, disability or legal incapacity
of a Limited Partner shall not dissolve or terminate the Partnership.

ARTICLE X

 

DISSOLUTION AND LIQUIDATION; CONTINUATION

10.01.    Dissolution. The Partnership shall be dissolved upon the first to
occur of any one of the following:

(A)        an election to dissolve the Partnership is made by the General
Partner with the Consent of a majority of the Percentage Interests of the
Limited Partners;

 

43

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(B)         after the end of the Commitment Period, the reduction to cash of all
or substantially all of the Investments (which Investments shall include
purchase money security interests) of the Partnership;

(C)         subject to the provisions of Article VII and Section 10.03, the
Bankruptcy, dissolution, removal or other withdrawal of the General Partner or
the sale, transfer or assignment by the General Partner of its Interest in the
Partnership;

(D)         upon the eighth anniversary of the First Closing, unless extended by
the General Partner in its reasonable discretion for up to two consecutive
additional one-year periods upon Notice to the Limited Partners and with
Advisory Committee Consent;

(E)

as provided in Section 13.02(B);

(F)         at any time after the second anniversary of the final Subsequent
Closing, upon the Consent of 75% of the Percentage Interests of the Limited
Partners; or

(G)

any other event causing dissolution of the Partnership under the Act.

10.02.

Liquidation.

 

(A)        Upon dissolution of the Partnership, the Liquidator shall wind up the
affairs of the Partnership as expeditiously as business circumstances allow and
proceed within a reasonable period of time to sell or otherwise liquidate the
assets of the Partnership and, after paying or making due provision by the
setting up of reserves for all liabilities to creditors of the Partnership,
distribute the assets among the Partners in accordance with the provisions for
the making of Distributions set forth in this Article X. Notwithstanding the
foregoing, in the event that the Liquidator shall, in its absolute discretion,
determine that a sale or other disposition of part or all of the Investments
would cause undue loss to the Partners or otherwise be impractical, the
Liquidator may either defer liquidation of any such Investments and withhold
distributions relating thereto for a reasonable time, or distribute part or all
of such Investments to the Partners in kind (utilizing the principles of
Section 5.05 and the valuation procedures described herein). If the General
Partner is not the Liquidator, the Limited Partners shall not be obligated to
make any further payment of the Investment Management Fee effective as of the
appointment of such Liquidator.

(B)         No Partner shall be liable for the return of the Capital
Contributions of other Partners, provided that this provision shall not relieve
any Partner of any other duty or liability it may have under this Agreement.

(C)         Upon liquidation of the Partnership, all of the assets of the
Partnership, or the proceeds therefrom, shall be distributed or used as follows
and in the following order of priority:

(i)           for the payment of the debts and liabilities of the Partnership
and the expenses of liquidation;

(ii)          to the setting up of any reserves which the Liquidator may deem
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the Partnership; and

(iii)

to the Partners in accordance with the priorities of Section 5.02.

 

 

44

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(D)         When the Liquidator has complied with the foregoing liquidation
plan, the Partners shall execute, acknowledge and cause to be filed an
instrument evidencing the cancellation of the certificate of limited partnership
of the Partnership, at which time the Partnership shall be terminated.

10.03.    Continuation of Partnership. Notwithstanding the provisions of
Section 10.01(C), the occurrence of an event of withdrawal of a General Partner
shall not cause a dissolution of the Partnership if the Partnership, in such
circumstance, is continued pursuant to the provisions of Article VII hereof or
if, within 90 days after the withdrawal, a majority of the Percentage Interests
of the Limited Partners admit a successor General Partner to the Partnership
(effective as of the date of the withdrawal of the prior General Partner), in
which case the business of the Partnership shall be continued without
dissolution.

ARTICLE XI

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERS

11.01.    Representations and Warranties of the Limited Partners. Each Limited
Partner is fully aware that the Partnership and the General Partner are relying
upon the exemption from registration provided by Section 4(2) of the Securities
Act and/or Regulation D promulgated thereunder, and upon the truth and accuracy
of the following representations by each of the Limited Partners. Each of the
Limited Partners hereby represents and warrants, as to itself only as of the
date hereof, that (i) its Interest in the Partnership is being acquired for
investment and not with a view to the distribution or sale thereof, subject to
any requirement of law that its property at all times be within its control;
(ii) it has been given the opportunity to ask the General Partner questions
relating to the Partnership and has had access to such financial and other
information concerning the Partnership as it has considered necessary to make a
decision to invest in the Partnership and has availed itself of that opportunity
to the full extent desired; (iii) it is able (x) to bear the economic risk of
its investment in the Partnership, (y) to retain its Interest for the full term
of the Partnership and (z) to afford a full loss of its Capital Commitment; and
(iv) if any portion of its Capital Contributions consists, or will consist, of
assets of an employee benefit plan as defined in Section 3(3) of ERISA, whether
or not such plan is subject to Title I of ERISA or a plan subject to
Section 4975 of the Code, determined after giving effect to applicable
regulations, rulings, and exemptions thereunder, it has so notified the General
Partner in writing. Each of the Limited Partners hereby represents, warrants and
covenants that no portion of its Capital Contributions consists, or will
consist, of assets of an employee benefit plan (as defined in Section 3(3) of
ERISA) subject to ERISA or a plan subject to Section 4975 of the Code,
determined after giving effect to applicable regulations, rulings, and
exemptions thereunder. Additionally, each Limited Partner hereby represents and
warrants that if the Limited Partner, by virtue of the Interest subscribed for
hereby, would own more than 10% of the aggregate Percentage Interests of the
Partnership, as of the date of the acquisition of the Limited Partner’s
Interest, either (i) all the Limited Partner’s outstanding securities (as such
term is defined in the Investment Company Act) are beneficially owned by one
natural person, or (if the General Partner, in its sole discretion, so permits)
such larger number of persons, not to exceed 10, as such Limited Partner shall
certify to the Partnership or (ii) the Limited Partner is not an Investment
Company as defined in the Investment Company Act, and is not relying on the
exemptions provided in Sections 3(c)(1) or 3(c)(7) of the Investment Company Act
as a basis for not being an Investment Company.

11.02.    Representations and Warranties of the General Partner. The General
Partner represents, warrants and covenants to each other Partner that as of the
date hereof (or such other date as is set forth below):

 

45

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(A)        The Partnership is a duly formed and validly existing limited
partnership under the laws of the State of Delaware with full power and
authority to conduct its business as contemplated in this Agreement.

(B)         The General Partner is a duly formed and validly existing limited
liability company under the laws of the State of Delaware, with full power and
authority to perform its obligations herein.

(C)         The managing member of the General Partner has been duly formed and
is validly existing under the laws of Delaware, with full power and authority to
perform its obligations herein.

(D)         All action required to be taken by the General Partner, its managing
member and the Partnership, as a condition to the issuance and sale of the
Limited Partner Interests being purchased by the Limited Partners has been taken
and all necessary consents relating thereto have been obtained; the Interest of
each Limited Partner represents a duly and validly issued limited partnership
interest in the Partnership; and each Limited Partner is entitled to all the
benefits of a Limited Partner under this Agreement and the Act.

(E)         This Agreement has been duly authorized, executed and delivered by
the General Partner and, upon due authorization, execution and delivery by each
Limited Partner, will constitute the valid and legally binding agreement of the
General Partner enforceable in accordance with its terms against the General
Partner.

(F)         As of the date thereof and as of the date hereof, the Private
Placement Memorandum for the Partnership, dated February 2005, did not and does
not contain any untrue statement of a material fact and did not omit or does not
omit to state a material fact necessary to make the statements made therein, in
light of the circumstances in which they were made, not misleading, except that
the description therein of this Agreement and the provisions hereof is
superseded in its entirety by this Agreement.

(G)         Assuming the accuracy of the representation made by each Limited
Partner pursuant to the last sentence of Section 11.01, the Partnership is not
required to register as an investment company under the Investment Company Act.

(H)         Assuming the accuracy of the representations made by each Limited
Partner pursuant to Section 11.01 and the Subscription Agreements, the offer and
sale of the Limited Partner Interests do not require registration of the Limited
Partner Interests under the Securities Act.

(I)          The Partnership has not incurred any material liability other than
Organizational Expenses and its obligations set forth in this Agreement.

ARTICLE XII

 

ACCOUNTING AND REPORTS

12.01.

Books and Records.

(A)        The General Partner shall maintain at the office of the Partnership
full and accurate books of the Partnership (which at all times shall remain the
property of the Partnership), in the

 

46

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

name of the Partnership and separate and apart from the books of the General
Partner, the Predecessor Funds and their respective Affiliates, showing all
receipts and expenditures, assets and liabilities, profits and losses, and all
other books, records and information required by the Act or necessary for
recording the Partnership’s business and affairs. The Partnership’s books and
records shall be maintained in accordance with generally accepted accounting
principles. The Partnership shall initially retain PricewaterhouseCoopers LLP as
its independent certified public accountant. The General Partner may not permit
the Partnership to retain any other accounting firm as its independent certified
public accounting firm without having received the Consent of the Advisory
Committee.

(B)         Each Limited Partner shall be afforded full and complete access to
all records and books of account of the Partnership for a purpose reasonably
related to the Limited Partner’s interest as a limited partner during reasonable
business hours or such other times as required by legislative authority and, at
such hours, shall have the right of inspection and copying of such records and
books of account, at its expense. Each Limited Partner shall have the right to
audit such records and books of account of the Partnership by an accountant of
its choice at its expense for a purpose reasonably related to the Limited
Partner’s interest as a limited partner. The General Partner shall reasonably
cooperate with any Limited Partner or their agents in connection with any review
or audit of the Partnership or its records and books. The General Partner shall
retain all records and books relating to the Partnership for a period of at
least six years after the termination of the Partnership and shall thereafter
destroy such records and books only after giving at least 30-days’ advance
written notice to the Limited Partners.

(C)         Notwithstanding the provisions of the preceding paragraph and except
as set forth in the last sentence of Section 16.14, the General Partner shall
have the right to keep confidential from Limited Partners for such period of
time as the General Partner deems reasonable, any information which the General
Partner reasonably believes to be in the nature of trade secrets or other
information the disclosure of which the General Partner in good faith believes
is not in the best interests of the Partnership or could damage the Partnership
or its business or which the Partnership is required by law or by agreement with
a third party to keep confidential.

12.02.    Tax Matters Partner. The General Partner shall be designated the tax
matters partner (in this Section called the “TMP”) as defined in Code
§ 6231(a)(7) with respect to operations conducted by the Partnership pursuant to
this Agreement. The TMP shall comply with the requirements of Code §§ 6221
through 6232 and Regulations promulgated thereunder, and the Partners further
agree as follows:

(A)        The TMP shall have a continuing obligation to provide the Service
with sufficient information so that proper notice can be mailed to all Partners
as provided in Section 6223 of the Code, and the Partners shall have a
continuing obligation to furnish the TMP with such information (including
information specified in Code § 6230(e)) as the TMP may reasonably request for
such purposes.

(B)         The TMP shall keep each Partner informed of all administrative
and/or judicial proceedings for the adjustment of partnership items (as defined
in Code § 6231(a)(3) and regulations promulgated thereunder) at the Partnership
level. Without limiting the generality of the foregoing sentence, within 15 days
of receiving any written or oral notice of the time and place of a meeting or
other proceeding from the Service regarding a Partnership proceeding (and in any
event, within a reasonable time prior to such meeting or proceeding), the TMP
shall furnish a copy of such written communication or notice, or inform the
Partners in writing of the substance of any such oral communication.

 

47

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(C)         If any administrative proceeding contemplated under Code § 6223 has
begun, the Partners shall, upon request by the TMP, notify the TMP of their
treatment of any Partnership item on their federal income tax return which is or
may be inconsistent with the treatment of that item on the Partnership’s return.

(D)         Any Partner who enters into a settlement agreement with the Service
with respect to Partnership items shall notify the other Partners of such
settlement agreement and its terms within 30 days after the date of such
settlement.

(E)         If the TMP elects not to file suit concerning an administrative
adjustment or request for administrative adjustment and another Partner elects
to file such a suit, such other Partner shall notify all Partners of such
intention and the forum or forums in which such suit shall be filed.

(F)         The TMP shall be authorized to extend the statute of limitations,
file a request for administrative adjustment, file suit concerning any tax
refund or deficiency relating to any Partnership administrative adjustment or
enter into any settlement agreement relating to any Partnership item of income,
gain, loss, deduction or credit for any Fiscal Year of the Partnership, provided
that the TMP shall promptly send Notice to the Limited Partners upon taking any
of the foregoing actions. Notwithstanding the foregoing, in respect of any
issues raised on a tax audit which primarily affect Partners that are
tax-exempt, the General Partner shall consult with such Partners through the
course of the tax audit. If the General Partner proposes to settle any such
issue, the General Partner will provide notice of the settlement to the
tax-exempt Partners within 30 days after it is proposed, and tax-exempt Partners
will have 30 days to object to the settlement terms, after which period such
Partners will be deemed to have approved of the settlement; provided, however,
that if tax-exempt Partners representing at least a majority of the Percentage
Interests of such Partners have objected to such terms, the matter will be
submitted to arbitration.

(G)         The obligations imposed on the TMP and the participation rights
afforded the Limited Partners under this Section 12.02 and Code §§ 6221 through
6232 may not be restricted or limited in any fashion by the TMP or any Partner
or Partners without the Consent of all the Partners.

(H)         The Partnership shall indemnify and reimburse the TMP for all
expenses, including legal and accounting fees, claims, liabilities, losses and
damages incurred in connection with any administrative or judicial proceeding
with respect to the tax liability of the Partners or in connection with any
audit of the Partnership’s U.S. federal income tax returns, except to the extent
such expenses, claims, liabilities, losses and damages are attributable to the
gross negligence or willful misconduct of the TMP. The payment of all such
expenses to which the indemnification applies shall be made before any
distributions pursuant to Section 5.02. Neither the General Partner, nor any of
its Affiliates, nor any other Person shall have any obligation to provide funds
for such purpose. The taking of any action and the incurring of any expense by
the TMP in connection with any such proceeding, except to the extent required by
law, is a matter in the reasonable discretion of the TMP and the provisions on
limitations of liability of the General Partner and indemnification set forth in
Section 6.05 shall be fully applicable to the TMP in its capacity as such.

12.03.

Reports to Partners.

(A)        The General Partner shall cause to be prepared and furnished to each
Limited Partner at the Partnership’s expense with respect to each Fiscal Year of
the Partnership:

 

48

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(i)           a statement as to the more recent of (a) the cost of each
Investment or (b) if it has been prepared, an estimate of the Fair Value of each
Investment, determined by the General Partner or an Expert (if an appraisal was
in fact made by or for the Partnership), and all secured debt and other
liabilities accrued with respect to such Investment or otherwise payable by the
Partnership;

(ii)          the information necessary for the preparation by such Limited
Partner of its federal, state and other income tax returns;

(iii)         an audited balance sheet, income statement, statements of cash
flows and Partners’ Capital Accounts prepared in accordance with generally
accepted accounting principles and a copy of the auditor’s letter to management;
and

(iv)        such other information as the General Partner deems reasonably
necessary for the Limited Partners to be advised of the current status of the
Partnership and its business.

The General Partner shall use reasonable endeavors to cause the foregoing to be
furnished to the Limited Partners within 90 days, and in any event within
120 days, after the close of each Fiscal Year of the Partnership.

(B)         The General Partner shall cause to be prepared and furnished to each
Limited Partner with respect to each fiscal quarter (other than the
Partnership’s last fiscal quarter of each Fiscal Year) an unaudited report
prepared in accordance with generally accepted accounting principles, which
includes for the quarter and year to date a balance sheet, an income statement,
a statement of cash flows and:

(i)           a statement showing the computation of fees and distributions to
the General Partner and its Affiliates which statement shall separately reflect
each type of transaction with or service provided by the General Partner and its
Affiliates, the amount paid with respect thereto, and the method or formula used
for calculating such payment, other than transactions specifically contemplated
by this Agreement;

(ii)

a statement of each Partner’s Capital Account;

(iii)         a Partner’s Capital Account transactions report which shows the
details of all Partnership transactions which flow through a Partner’s Capital
Account and have occurred since the end of the preceding quarter and preceding
Fiscal Year, including all capital calls, cash flows and/or capital
distributions, and their effects at the time on each Partner’s IRR;

(iv)        a statement reflecting any transactions with the General Partner or
any of its Affiliates with respect to the Partnership; and

(v)         a statement as to the more recent of (a) the cost of an Investment
or (b) if it has been prepared, an estimate of the Fair Value of an Investment,
determined by the General Partner or an Expert (if an appraisal was in fact made
by or for the Partnership) and all secured debt and other liabilities accrued
with respect to such Investment or otherwise payable by the Partnership,
provided there has been a material change to the figures provided to the Limited
Partners in accordance with Section 12.03(A)(i).

 

49

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

The General Partner shall use reasonable endeavors to cause the foregoing to be
furnished to the Limited Partners within 45 days, and in any event within
60 days, after the close of the relevant fiscal quarter.

(C)         The General Partner shall cause to be prepared and furnished to each
Limited Partner a statement describing any uncured event of default under any
loans to which the Partnership or any of its subpartnerships is subject, within
30 days after the General Partner has knowledge thereof.

(D)         The General Partner shall provide such other reports or information
as any Limited Partner may reasonably request relating to the General Partner’s
reasonable projections as to the Partnership’s unrelated business taxable
income. The General Partner shall use its best efforts to provide financial
information in substance and format as may be reasonably requested by the
Advisory Committee.

(E)         Promptly upon the termination of the Commitment Period, the General
Partner shall cause to be prepared and furnished to the Advisory Committee a
list of all Transactions in Progress by the Partnership.

12.04.    Partnership Funds. The General Partner shall have fiduciary
responsibility for the safekeeping and use of all funds and assets of the
Partnership and the General Partner shall not employ such funds in any manner
except for the benefit of the Partnership. All funds of the Partnership not
otherwise invested shall be deposited in one or more accounts maintained in such
banking institution, as the General Partner shall determine in the name of the
Partnership and not in the name of the General Partner. All withdrawals from the
Partnership’s accounts shall be made upon checks or instructions signed by the
General Partner. Partnership funds shall not be commingled with the funds of any
other Person nor shall such funds be employed by the General Partner as
compensating balances other than in respect of Partnership borrowings.

ARTICLE XIII

 

CERTAIN ERISA MATTERS

13.01.    Operating Company. Unless the General Partner has exercised its
discretion to limit investment from benefit plan investors or ERISA Partners
under Section 3.02(P), the General Partner shall use its reasonable best efforts
to conduct the affairs of the Partnership in compliance with the exception for
“real estate-operating companies” or the exception for “venture capital
operating companies,” or otherwise with the exception for other “operating
companies” provided in the Plan Assets Regulations.

13.02.

ERISA Opinion.

(A)        The General Partner shall deliver promptly to each ERISA Partner
(with a copy to each other Limited Partner) an opinion of counsel (which counsel
shall be Clifford Chance US LLP or such other counsel as shall be reasonably
acceptable to at least 65% of the Percentage Interests of the ERISA Partners)
with respect to the “initial valuation date” (as defined in 29 CFR
§ 2510.3-101(d)(5)), which opinion shall state whether the Partnership should
have qualified as a “real estate operating company” or a “venture capital
operating company” for the period beginning on the date on which the Partnership
made the first Investment that caused it to qualify as a “real estate operating
company” or a “venture capital operating company” and ending on the last day of
the first “annual valuation period” (as so defined). The opinion referred to in
the prior sentence (i) may rely, inter alia, upon a certificate of the General
Partner as to the exercise of management rights with respect to one or more
Investments during

 

50

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

the appropriate period and as to a description of the Partnership’s Investments
and (ii) shall state whether the Partnership has included in a certification to
such counsel a statement to the effect that on such “initial valuation date” at
least 50% of the Partnership’s assets (other than short-term investments pending
long-term commitment or distribution to investors), valued at cost, were
invested in real estate investments or venture capital investments, as
applicable, as described in the Plan Assets Regulations. Thereafter, the General
Partner shall deliver to each ERISA Partner (with a copy to each other Limited
Partner) a certificate with respect to each “annual valuation period,” which
certificate shall state whether the Partnership should have qualified as a “real
estate operating company” or a “venture capital operating company” for the
12-month period following the last day of such “annual valuation period.”
Notwithstanding the foregoing, the opinion and certificate described above in
this Section 13.02(A) shall not be required if the General Partner has exercised
its discretion to limit investment from benefit plan investors or ERISA Partners
under Section 3.02(P).

(B)         If the opinion or certificate, as applicable, described in
Section 13.02(A) is not affirmative, or if the General Partner has exercised its
discretion to limit investment from benefit plan investors or ERISA Partners
under Section 3.02(P) but the General Partner nevertheless determines that
participation by “benefit plan investors” in the Partnership is “significant”
for purposes of the Plan Assets Regulations, then the General Partner shall, and
it is hereby authorized and empowered to, take the actions described below.

(i)           As soon as possible, the General Partner shall form and consult
with a special committee (the “Plan Assets Committee”) consisting of the
representatives or designees of the two ERISA Partners having the largest
Capital Commitments of all ERISA Partners, and the two Limited Partners (other
than the General Partner and any of its Affiliates) that are not ERISA Partners,
if any, having the largest Capital Commitments of all such Limited Partners that
are not ERISA Partners. Each member of the Plan Assets Committee shall have one
vote. The Plan Assets Committee shall review the opinion, if any, referred to
above, consider the options available to the Partnership for mitigating,
preventing or curing any adverse consequences to the Partners that may arise as
a result of the failure to receive an affirmative opinion, and shall make
non-binding proposals to the General Partner as to which of those options should
be pursued.

(ii)          The General Partner shall then take such actions as are necessary
and appropriate to mitigate, prevent or cure such adverse consequences, taking
into account the interests of all Partners and the Partnership as a whole,
considering the following alternatives, to the extent practical, in the
following order: (a) to the extent practicable, as determined by the General
Partner in its discretion, taking the actions proposed by the Plan Assets
Committee or substantially equivalent actions; (b) renegotiating the terms of
any Investment or otherwise modifying the manner in which the Partnership
conducts its business; (c) permitting the transfer of all or a portion of the
Interests of any or all of the ERISA Partners; (d) with the Consent of a
majority of the Percentage Interests of the ERISA Partners, reducing (on a
uniform and pro rata basis unless otherwise Consented by all ERISA Partners) the
ERISA Partners’ Capital Contributions to one or more (but less than all)
Investments made thereafter; or (e) requiring each ERISA Partner (on a pro rata
basis unless otherwise Consented by all ERISA Partners) to do one of the
following: (x) transfer all or a portion of its Interest at a price not less
than the Fair Value of such Interest or portion thereof, as adjusted to reflect
the Fair Value of the Partnership’s assets, or (y) completely or partially
withdraw from the Partnership and receive in consideration therefor an amount
equal to the Fair Value of the portion of the ERISA Partner’s Interest being
withdrawn, on the same terms and conditions as if the ERISA Partner is
withdrawing from the Partnership as described below; provided, however, that
(I) in making a determination of Fair Value under this provision, each of the
General Partner, a majority of the Percentage Interests of

 

51

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

the ERISA Partners and a majority of the Percentage Interests of the non-ERISA
Partners shall select one Expert, and such Experts shall unanimously select a
fourth Expert, which unanimously selected Expert shall determine such Fair Value
and (II) if an ERISA Partner so proposes, the General Partner shall cooperate
with the ERISA Partner in the discovery of a buyer for all or a portion of such
ERISA Partner’s Interest.

(iii)         If, within 120 days of the formation of the Plan Assets Committee,
the General Partner has not delivered to each ERISA Partner an affirmative
opinion, then each ERISA Partner may send Notice to the General Partner that it
is completely withdrawing from the Partnership; provided that such right of
withdrawal shall lapse if an affirmative opinion has been delivered to the
withdrawing ERISA Partner prior to the effective date of withdrawal. The
withdrawing ERISA Partner shall be entitled to receive in consideration for its
Interest an amount equal to the Fair Value of its Interest, with such Fair Value
being determined as provided in the prior paragraph, and such amount being
payable, in the sole discretion of the General Partner, either (I) in cash
30 days after the determination of such Fair Value or (II) in the form of a
promissory note containing the following terms. Such promissory note shall bear
interest at a rate equal to the lesser of (a) the highest rate permitted by law
or (b) the greater of (1) the rate the Partnership could obtain from a money
market fund or (2) that rate necessary to avoid imputation of interest under any
applicable provision of the Code. Such promissory note shall be due in full on
the earlier of the dissolution and final termination of the Partnership or five
years from issuance. Partial payments under such promissory note will be made at
the time of distributions to the Partners, in an amount determined as follows:

Amount of Payment

=

1.5 x A/B x C

 

 

 

 

 

 

Where

A

=

Original principal amount of note

 

 

B

=

Fair Value of the Partnership as of the effective date of withdrawal

 

 

C

=

Total amount of each distribution (including payment on the Promissory Note)

 

(iv)        Notwithstanding the foregoing, if 50% or more of the Percentage
Interests of the ERISA Partners elect to withdraw from the Partnership pursuant
to the foregoing, then the General Partner, in its sole discretion, shall have
the right to dissolve the Partnership, in which case the amount of payment to be
made under any promissory notes issued to a withdrawing ERISA Partner shall be
as follows:

Amount of Payment

=

1.5 x A/B x C

 

(v)         Any complete or partial withdrawal of the ERISA Partners as provided
in this Section 13.02(B) shall occur as of the date that is the earlier of
(I) the last day of the Fiscal Year of the Partnership during which the decision
to withdraw is made or (II) the last day of the fiscal quarter during which such
decision to withdraw is made or of any subsequent fiscal quarter if such day is
recommended by counsel, in any such opinion, based on a change in circumstances
or law.

(vi)        Any distributions in kind made to a withdrawing ERISA Partner shall
be made at the option of the General Partner after consultation with the
withdrawing ERISA Partner, and shall be made in proportion to the withdrawing
ERISA Partner’s Percentage Interest;

 

52

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

provided that (I) any such distribution shall be subject to Section 5.05, and
(II) no distribution of property shall be made to the withdrawing ERISA Partner
if the holding thereof would result in a violation of ERISA or other applicable
law; and provided, further, that the General Partner, to the extent permitted by
applicable law, may require the withdrawing ERISA Partner to give the General
Partner its proxy with respect to Securities distributed to it.

ARTICLE XIV

 

AMENDMENTS AND MEETINGS

14.01.

Amendment Procedure. The amendment procedure is as follows:

(A)        Amendments to this Agreement may be proposed by the General Partner
or by 25% of the Percentage Interests of the Limited Partners.

(B)         A proposed amendment will be adopted and effective only if it
receives the Consent of the General Partner, which Consent it may grant or
withhold in its sole and absolute discretion, and the Consent of a majority of
the Percentage Interests of the Limited Partners, except that (i) amendments may
be adopted solely upon the Consent of the General Partner, after giving Notice
to the Limited Partners, to (a) effect changes of an administrative or
ministerial nature which do not materially increase the authority of the General
Partner or adversely affect the rights of the Limited Partners, (b) delete or
add any provision of this Agreement required to be so deleted or added by a
state securities commission or similar agency, which addition or deletion is
deemed by such commission or agency to be for the benefit or protection of the
Limited Partners, and (c) admit one or more additional Limited Partners or
Substituted Limited Partners, or withdraw one or more Limited Partners, in
accordance with the terms of this Agreement, (ii) an amendment to any provision
which by its express terms applies only to ERISA Partners (which shall include
the last paragraph of Section 3.02 and Article XIII) shall also require the
Consent of 75% or more of the Percentage Interests of the ERISA Partners and
(iii) any provision requiring the Consent of a specified percentage of the
Percentage Interests of the Limited Partners may only be amended upon the
Consent of such specified percentage of the Percentage Interests of the Limited
Partners.

(C)         In addition to any amendments otherwise authorized herein, and
notwithstanding anything to the contrary in Section 14.01 and the appropriate
portion of 14.02(B), the General Partner, without the consent of any of the
Limited Partners, shall amend the provisions of this Agreement relating to the
allocations of Profits or Losses or items thereof (including, without
limitation, non-taxable receipts or non-deductible expenditures) or credits
among the Partners in a manner having the least possible effect on such
provisions if the Partnership is advised at any time by the Partnership’s
independent certified public accountants or legal counsel that in their opinion
such amendments are necessary to give such provisions a basis on which such
allocations would be respected for federal income tax purposes or if necessary
so as to cause the Capital Accounts of the Partners at the time of liquidation
of the Partnership to be in proportion to the amounts which would be distributed
if liquidating proceeds available to be distributed to Partners were distributed
in accordance with Sections 4.04(C) (if applicable) and 5.02 rather than
Section 10.02(C); provided, however, that no such amendments shall affect the
Capital Contribution, cash distribution or fee provisions of this Agreement and
provided, further that the General Partner is empowered to amend such provisions
only to the extent it is approved in advance by the Advisory Committee. Any such
amendment made by the General Partner in reliance upon the advice of the
accountants or legal counsel described above shall be deemed to be made in
compliance with the fiduciary obligation of the General Partner to the
Partnership and the Limited Partners, and no such amendment shall give rise to
any claim or cause of action by any Limited Partner.

 

53

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(D)         The General Partner shall furnish each Limited Partner with a copy
of each amendment to this Agreement promptly after its adoption.

14.02.    Exceptions. Notwithstanding the provisions of Section 14.01, no
Amendment without the Consent of all Partners shall:

(A)        expand the purposes of the Partnership as set forth in
Section 3.01(A) or amend Sections 3.03(A), 14.01 or 14.02;

(B)         increase the liability or increase or decrease the aggregate Capital
Contributions required by a Partner, or change, except to the extent permitted
pursuant to Section 14.01(C), the rights and interests of a Partner in the
Profits, Losses fees or Net Investment Revenues of the Partnership, the voting
rights of a Partner or the rights of a Partner respecting continuation or
liquidation of the Partnership;

(C)         directly or indirectly affect or jeopardize the status of the
Partnership as a partnership for federal income tax purposes; or

(D)

amend clause (5)(y) of Section 13.02(B)(ii) or Section 6.05.

14.03.

Meetings and Voting.

 

(A)        Meetings of Partners may be called by the General Partner for any
purpose permitted by this Agreement or the Act. The General Partner shall give
all Partners Notice of the purpose of such proposed meeting and any votes to be
conducted at such meeting not less than 15 nor more than 60 days before the
meeting. Meetings shall be held at a time and place reasonably selected by the
General Partner. Partners may participate in meetings by conference call
provided that all parties can hear and speak with each other. The General
Partner shall call a meeting of Partners at least once in every Fiscal Year.

(B)         The General Partner shall, where feasible, solicit required Consents
of the Limited Partners under this Agreement by written ballot or, if a written
ballot is not feasible, at a meeting held pursuant to Section 14.03(A). If
Consents are solicited by written ballot, the Limited Partners shall return said
ballots to the General Partner within 30 days after receipt.

(C)         For any matter on which the Limited Partners vote, in determining
whether the requisite Percentage Interests of the Limited Partners has been
obtained, the Percentage Interests of any Limited Partners who are Affiliates of
the General Partner shall not be included.

ARTICLE XV

 

ADVISORY COMMITTEE

15.01.    Selection of the Advisory Committee. The General Partner shall select
an “Advisory Committee,” which shall be a committee consisting of at least three
and not more than seven Limited Partners. Each Limited Partner selected to be on
the Advisory Committee shall designate an individual (and any replacement
thereof) to sit on the Advisory Committee as such Limited Partner’s
representative who shall have authority to act on behalf of such Limited
Partner. No Limited Partner selected to be a member of the Advisory Committee
shall be an Affiliate of the General Partner. Each Limited Partner on the
Advisory Committee (and such Limited Partner’s representative) (i) is not acting

 

54

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

in a fiduciary capacity with respect to the Partnership and the Partners,
(ii) is free to consider its own interests in the performance of its duties as a
member of the Advisory Committee, (iii) is not obligated to devote any fixed
amount of time to the activities of the Advisory Committee and (iv) has only the
obligations and responsibilities imposed by this Agreement. Any Limited Partner
on the Advisory Committee may resign by giving the General Partner 30 days’
prior written notice and may remove and replace its representative by giving the
General Partner TWO days’ notice. Additionally, the Advisory Committee may, by a
vote of two-thirds of the Limited Partners on the Advisory Committee, remove a
Limited Partner’s representative from the Advisory Committee from time to time.
Any vacancy in the Advisory Committee (other than those resulting from a change
in a Limited Partner’s representative, which shall be filled by such Limited
Partner), or any expansion of the membership of the Advisory Committee within
the limit set forth above, shall be promptly filled by the General Partner. The
Limited Partners on the Advisory Committee shall not receive any compensation in
connection with their membership on the Advisory Committee; provided, however
that the Limited Partners on the Advisory Committee shall be reimbursed for the
reasonable travel expenses incurred to attend one meeting of the Advisory
Committee of the Limited Partner’s choice each Fiscal Year.

15.02.    Meetings of and Action by the Advisory Committee. A meeting of the
Advisory Committee shall be held in person at least twice in every Fiscal Year
at intervals of approximately six months, one of which will be referred to as
the “Annual Meeting”, at least one of which in person meetings will be held in
Boston, Massachusetts, and additional meetings may be called by the General
Partner on not less than 15-days’ notice to all Limited Partners on the Advisory
Committee (or such lesser time as is provided in this Agreement) which notice
shall include an agenda and a summary of all matters to be considered or
discussed at that meeting and shall be so called promptly upon the request of
any two members of the Advisory Committee. The General Partner shall designate
the date, time and location of each meeting, and shall make reasonable
accommodations for conflicts in schedules of Advisory Committee members, a
majority of which shall constitute a quorum. Limited Partners on the Advisory
Committee may participate by conference call provided that all parties can hear
and speak with each other. Except as provided in this Agreement, in all
instances where an approval is required by the Advisory Committee, the Advisory
Committee shall act by affirmative vote of a majority of the Limited Partners on
the Advisory Committee. Except where approval of the Advisory Committee is
required, the recommendations of the Advisory Committee shall be advisory only
and shall not obligate the General Partner to act in accordance therewith. The
General Partner or its designated representative shall be entitled to be present
at all meetings of the Advisory Committee although the General Partner shall not
be entitled to vote on matters requiring the vote of the Advisory Committee and
upon request of the Advisory Committee shall excuse itself from the meeting
until recalled.

15.03.    Annual Meeting of Advisory Committee. At the Annual Meeting of the
Advisory Committee (which meeting shall be held at the earliest time practicable
after the close of the Fiscal Year and the preparation and distribution by the
General Partner to the Limited Partners on the Advisory Committee of written
reports concerning matters to be discussed) and to the extent appropriate at
other Advisory Committee meetings, the General Partner and the Advisory
Committee shall discuss:

(A)        the performance and operations of the Partnership for the preceding
Fiscal Year, including, without limitation, fees paid, and services and
transactions with Affiliates of the General Partner;

(B)

all matters then requiring the Advisory Committee’s approval;

(C)

potential new acquisitions and financings of Investments;

 

 

 

55

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(D)

potential dispositions of Investments; and

 

(E)

any other matters reasonably requested by the Advisory Committee.

15.04.    Functions of the Advisory Committee. The Advisory Committee shall have
the following functions in addition to those set forth elsewhere in this
Agreement:

(A)        Except as provided in Section 6.04(B), the Advisory Committee shall
promptly review and approve or disapprove in advance any transactions by the
Partnership with the General Partner or its Affiliates.

(B)         The General Partner shall use its best efforts to provide the
members of the Advisory Committee at least 10 Business Days prior to any meeting
with written reports of all matters to be discussed at such meeting.

(C)         The General Partner shall deliver to the Advisory Committee at the
end of each Fiscal Year a report summarizing all the material services, fees and
transactions between Affiliates of the General Partner and the Partnership.

(D)         The General Partner shall supply the Advisory Committee with all
information and data reasonably requested by the Advisory Committee to enable it
to be, on a continuing basis, fully informed about the Partnership’s activities,
including, on a quarterly basis, a report setting forth the Partnership’s
outstanding indebtedness.

(E)         Except as otherwise provided in this Agreement, the Advisory
Committee will promptly review and approve or disapprove any proposal by the
General Partner to offer to any Person other than the Partnership a Suitable
Investment.

(F)         The Advisory Committee will resolve issues involving conflicts of
interest to the extent not otherwise provided for under this Agreement.

(G)         The Advisory Committee will promptly review and approve or
disapprove any proposal by the General Partner to terminate the Commitment
Period in accordance with Section 2.01(S)(a) or (b).

(H)         The Advisory Committee will determine, at the request of the General
Partner, whether any investment that otherwise would be a Suitable Investment
shall not be considered a Suitable Investment.

ARTICLE XVI

 

MISCELLANEOUS

16.01.    Title to Partnership Property. All property owned by the Partnership,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Partnership as an entity, and no Partner, individually, shall have any
ownership of such property. The Partnership may hold any of its assets in its
own name or in the name of a nominee, which nominee may be one or more
individuals, corporations, partnerships, trusts or other entities; provided,
however, such nominee shall be at the direction of the Partnership.

 

56

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

16.02.    Validity. Each provision of this Agreement shall be considered
separate and, if for any reason, any provision(s) which is not essential to the
effectuation of the basic purposes of this Agreement is determined to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not impair the operation of or affect those provisions of
this Agreement which are otherwise valid. To the extent legally permissible, the
parties shall substitute for the invalid, illegal or unenforceable provision a
provision with a substantially similar economic effect and intent.

16.03.    Applicable Law. This Agreement, and the application or interpretation
thereof, shall be governed exclusively by its terms and by the laws of the State
of Delaware, excluding the conflict of laws provisions thereof.

16.04.    Binding Agreement. This Agreement and all terms, provisions and
conditions hereof shall be binding upon the parties hereto, and shall inure to
the benefit of the parties hereto and, except as otherwise provided herein, to
their respective heirs, executors, personal representatives, successors and
lawful assigns.

16.05.    Waiver of Action for Partition. Each of the parties hereto irrevocably
waives during the term of the Partnership any right that it may have to maintain
any action for partition with respect to any property of the Partnership.

16.06.    Record of Limited Partners. The General Partner shall maintain at the
office of the Partnership a record showing the names and addresses of all the
Limited Partners. All Partners and their duly authorized representatives shall
have the right to inspect such record for a purpose reasonably related to the
applicable Partner’s Interest as a Partner.

16.07.    Headings. All section headings in this Agreement are for convenience
of reference only and are not intended to qualify the meaning of any section.

16.08.    Terminology. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, the singular shall include the plural, and vice versa, as the context
may require. All references to Articles, Sections, Schedules, Appendices and
Exhibits refer to the Articles, Sections, Schedules, Appendices and Exhibits in
or attached to this Agreement except where the context makes clear a reference
to another source.

16.09.    Counterparts. This Agreement may be executed in several counterparts,
and all so executed shall constitute one Agreement, binding on all of the
parties hereto, notwithstanding that all the parties are not signatories to the
original or the same counterpart.

16.10.    Entire Agreement. This Agreement (including the Schedules, Appendices
and Exhibits), the Subscription Agreements, and any other written agreements
between the General Partner or the Partnership and a Limited Partner (it being
acknowledged and agreed that the General Partner or the Partnership may enter
into other written agreements with Limited Partners, executed contemporaneously
with the admission of such Limited Partners to the Partnership, affecting the
terms hereof in order to meet certain requirements of such Limited Partners, and
to the extent the terms of any other such written agreement are inconsistent
with the terms of this Agreement, the terms of such other written agreement
shall prevail over the inconsistent provisions of this Agreement as regards the
Limited Partner or Limited Partners who are parties to or otherwise are entitled
to the benefits of such other written agreement), contains the entire
understanding among the parties hereto and supersede all prior written or oral
agreements among them respecting the within subject matter, unless otherwise
provided herein.

 

57

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

16.11.    Disclaimer. Subject to the rights of lenders specified in
Sections 3.02(C) or (D), the provisions of this Agreement are not intended for
the benefit of any creditor or other Person (other than a Partner in such
Partner’s capacity as such) to whom any debts, liabilities or obligations are
owed by (or who otherwise has any claim against) the Partnership or any of the
Partners.

16.12.    No Third Party Rights. This Agreement is intended solely for the
benefit of the parties hereto and, except as expressly provided to the contrary
in this Agreement (including (i) those provisions which are expressly for the
benefit of lenders under a credit facility referred to in Section 8.04 and
including the authorization given to the General Partner to grant and assign to
lenders the security interests and rights described in Sections 3.02(C) and (D)
and (ii) those provisions which are for the benefit of the Indemnified Parties),
is not intended to confer any benefits upon, or create any rights in favor of,
any person other than the parties hereto.

16.13.    Services to the Partnership. The parties hereto hereby acknowledge and
recognize that the Partnership has retained, and may in the future retain, the
services of various persons, entities and professionals, including legal
counsel, accountants, architects and engineers, for the purposes of representing
and providing services to the Partnership in connection with the investigation,
consummation and operation of the Investments or otherwise. The parties hereby
acknowledge that such persons, entities and professionals may have in the past
represented and performed and currently and in the future may represent or
perform services for the General Partner or its Affiliates. Accordingly, each
party hereto consents to the representation or provision of services by such
persons, entities and professionals to the Partnership and waives any right to
claim a conflict of interest solely on the grounds of such relationship. Nothing
contained herein shall relieve the General Partner of any duty or liability,
including without limitation the duty to monitor and direct such persons,
entities and professionals for the best interests of the Partnership. Further,
this Section shall not apply where there is an actual or potential conflict
between the General Partner or any of its Affiliates and the Partnership.

16.14.    Confidentiality. Each Limited Partner shall maintain the
confidentiality of (i) “Non-Public Information,” (ii) any information subject to
a confidentiality agreement binding upon the General Partner or the Partnership
of which such Limited Partner has written Notice and (iii) the identity of other
Limited Partners and their Affiliates so long as such information has not become
otherwise publicly available unless, after reasonable notice to the Partnership
by the Limited Partner, otherwise compelled by court order or other legal
process or in response to other governmentally imposed reporting or disclosure
obligations including, without limitation, any act regarding the freedom of
information to which it may be subject; provided, that each Limited Partner may
disclose “Non-Public Information” to its Affiliates, officers, employees,
agents, professional consultants, regulators and proposed Substitute Limited
Partner upon notification to such Affiliate, officer, employee, agent,
consultant, regulator or proposed Substitute Limited Partner that such
disclosure is made in confidence and shall be kept in confidence. As used in
this Section 16.14, “Non-Public Information” means information regarding the
Partnership (including information regarding any Person in which the Partnership
holds, or contemplates acquiring, any Investment) or the General Partner
received by such Limited Partner pursuant to this Agreement, but does not
include information that (A) was publicly known at the time such Limited Partner
receives such information pursuant to this Agreement, (B) subsequently becomes
publicly known through no act or omission by such Limited Partner or (C) is
communicated to such Limited Partner by a third party free of any obligation of
confidence known to such Limited Partner. The General Partner may not disclose
the identities of the Limited Partners, except on a confidential basis to
prospective and other Limited Partners in the Partnership, or to lenders,
third-party partners, or other financial sources. Notwithstanding the foregoing,
the General Partner understands and agrees that certain Limited Partners may
from time to time receive a request for the disclosure of information under
freedom of information acts or similar statutes that is Non-Public Information,
in which case the Limited Partner shall

 

58

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

(1) promptly notify the Partnership and the General Partner of the existence,
terms and circumstances surrounding such a request, (2) consult with the
Partnership and the General Partner on the advisability of taking steps to
resist or narrow such request, (3) if disclosure of such information is
required, furnish only such portion of such information as such Limited Partner
is advised by counsel (whether in-house or outside counsel) is legally required
to be disclosed, and (4) cooperate with the Partnership and the General Partner
in their efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the information that
is required to be disclosed, in the case of this clause (4) as the Limited
Partner deems appropriate in its reasonable discretion, taking into account its
legal obligations. Notwithstanding any provision of the Agreement to the
contrary, the General Partner may withhold disclosure of any Non-Public
Information (other than the Agreement or tax reports) to the Limited Partner if
the General Partner reasonably determines that the disclosure of such Non-Public
Information to the Limited Partner may result in the general public gaining
access to such Non-Public Information. If the General Partner withholds
information from the Limited Partner, the General Partner will notify the
Limited Partner of the general nature and extent of that information and will
allow the Limited Partner to view, but not copy or take notes (handwritten or
electronically) on, that information on the premises of the General Partner
under mutually agreeable circumstances. Each Limited Partner acknowledges that
the Partnership derives independent economic value from the Non-Public
Information not being generally known and that the Non-Public Information is the
subject of reasonable efforts to maintain its secrecy. Each Limited Partner
acknowledges the General Partner’s legitimate interest in limiting the
disclosure of information which the General Partner believes is confidential and
will use reasonable efforts to minimize the adverse impact of disclosure upon
the Partnership. Notwithstanding anything herein to the contrary, each Partner
(and each employee, representative, or other agent of the Partner) may disclose
to any and all persons, without limitation of any kind, the U.S. tax treatment
and tax structure of the transaction and all materials of any kind (including
opinions or other U.S. tax analyses) that are provided to the Partner relating
to such U.S. tax treatment and tax structure.

 

 

[Signatures begin on the next page.]

 

 

59

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

General Partner:

 

BERKSHIRE MULTIFAMILY VALUE FUND, GP, L.L.C.

 

By:  Berkshire Property Advisors, L.L.C.,

its Managing Member

 

 

By: /s/ David C. Quade

Name:

Title:

 

 

 

Limited Partner:

 

_____________________________________

 

 

By: __________________________________

 

Name:

 

 

Title:

 

 

 

By: __________________________________

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Signature Page to Partnership Agreement]

 

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

CAPITAL COMMITMENTS

 

 

S-1

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

 

Profits, Losses, Tax and Other Allocations

 

1.           Certain Definitions. The following terms have the definitions
indicated below whenever used in this Appendix or the Agreement with initial
capital letters:

1.1         Adjusted Capital Account Deficit: With respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant Fiscal Year or other period, after giving effect to the following
adjustments:

(i)           Credit to such Capital Account any amounts which such Partner is
obligated to restore to the Partnership pursuant to
Regulations § 1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore
pursuant to Regulations § 1.704-2(g)(1) or Regulations § 1.704-2(i)(5); and

(ii)          Debit to such Capital Account the items described in
Regulations § 1.704-1(b)(2)(ii)(d)(4), (d)(5), and (d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations § 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

1.2         Depreciation: For each Fiscal Year, an amount equal to the federal
income tax depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year, except that if the Gross Asset Value of
an asset differs from its adjusted basis for federal income tax purposes at the
beginning of such year or other period, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization or other cost recovery deduction for such year
bears to such beginning adjusted tax basis; provided, however, that if the
federal income tax depreciation, amortization or other cost recovery deductions
for such year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

1.3         Gross Asset Value: With respect to any asset of the Partnership,
such asset’s adjusted basis for federal income tax purposes, except as follows:

(A)        the initial Gross Asset Value of any asset contributed by a Partner
to the Partnership shall be the gross fair market value of such asset at the
time of contribution determined by the General Partner using such reasonable
method of valuation as it may adopt;

(B)         in the discretion of the General Partner, the Gross Asset Values of
all Partnership assets shall be adjusted to equal their respective gross fair
market values, as reasonably determined by the General Partner, immediately
prior to the following events:

(i)           a Capital Contribution (other than a de minimis Capital
Contribution) to the Partnership by a new or existing Partner as consideration
for an Interest;

(ii)          the distribution by the Partnership to a retiring or continuing
Partner of more than a de minimis amount of Partnership property as
consideration for an Interest; and

 

A-1

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

(iii)         the liquidation of the Partnership within the meaning of
Regulations § 1.704-1(b)(2)(ii)(g); and

(iv)        the Gross Asset Values of Partnership assets distributed to any
Partner shall be the gross fair market values of such assets as reasonably
determined by the General Partner as of the date of distribution.

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Profits and Losses. Gross Asset Values shall be further adjusted to reflect
adjustments to Capital Accounts pursuant to Regulations § 1.704-1(b)(2)(iv)(m)
to the extent not otherwise reflected in adjustments to Gross Asset Values. Any
adjustment to the Gross Asset Values of Partnership property shall require an
adjustment to the Partners’ Capital Accounts as described in the definition of
“Capital Account.”

1.4         Nonrecourse Deductions: The nonrecourse deductions as defined in
Regulations § 1.704-2(b)(1). The amount of Nonrecourse Deductions for a Fiscal
Year equals the net increase, if any, in the amount of Partnership Minimum Gain
during such Fiscal Year reduced by any distributions during such Fiscal Year of
proceeds of a Nonrecourse Liability that are allocable to an increase in
Partnership Minimum Gain, determined according to the provisions of
Regulations § 1.704-2(c) and 1.704-2(h).

1.5

Nonrecourse Liability: A liability as defined in Regulations § 1.704-2(b)(3).

1.6         Partner Minimum Gain: An amount, with respect to each Partner
Nonrecourse Debt, equal to Partnership Minimum Gain that would result if such
Partner Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations § 1.704-2(i)(3).

1.7         Partner Nonrecourse Debt: A liability as defined in
Regulations § 1.704-2(b)(4).

1.8         Partner Nonrecourse Deductions: The partner nonrecourse deductions
as defined in Regulations § 1.704-2(i)(2). The amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Fiscal Year equals
the net increase, if any, in the amount of Partner Minimum Gain during such
Fiscal Year attributable to such Partner Nonrecourse Debt, reduced by any
distributions during that Fiscal Year to the Partner that bears the economic
risk of loss for such Partner Nonrecourse Debt to the extent that such
distributions are from the proceeds of such Partner Nonrecourse Debt and are
allocable to an increase in Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined according to the provisions of
Regulations § 1.704-2(h) and 1.704-2(i).

1.9         Partnership Minimum Gain: The aggregate gain, if any, that would be
realized by the Partnership for purposes of computing Profits and Losses with
respect to each Partnership asset if each Partnership asset subject to a
Nonrecourse Liability were disposed of for the amount outstanding on the
Nonrecourse Liability by the Partnership in a taxable transaction. Partnership
Minimum Gain with respect to each Partnership asset shall be further determined
in accordance with Regulations § 1.704-2(d) and any subsequent rule or
regulation governing the determination of minimum gain. A Partner’s share of
Partnership Minimum Gain at the end of any Fiscal Year shall equal the aggregate
Nonrecourse Deductions allocated to such Partner (or its predecessors in
interest) up to that time, less such Partner’s (and predecessors’) aggregate
share of decreases in Partnership Minimum Gain determined in accordance with
Regulations § 1.704-2(g).

 

A-2

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

2.

Allocations. The following provisions are incorporated in the Agreement.

2.1         Allocation of Profits and Losses. Except as otherwise provided in
this Appendix A, Profits, Losses and, to the extent necessary, individual items
thereof shall be allocated among the Partners in a manner such that the Capital
Account of each Partner, immediately after making such allocation, is, as nearly
as possible, equal proportionately to (i) the distributions that would be made
to such Partner pursuant to Section 5.02 if the Partnership were dissolved, its
affairs wound up and its assets sold for cash equal to their Gross Asset Value,
all Partnership liabilities were satisfied (limited with respect to each
Nonrecourse Liability to the Gross Asset Value of the assets securing such
liability) and the net assets of the Partnership were distributed in accordance
with Section 5.02 to the Partners immediately after making such allocation,
minus (ii) such Partner’s share of Partnership Minimum Gain and Partner Minimum
Gain, computed immediately prior to the hypothetical sale of assets plus
(iii) in the case of any Partner, amounts payable by such Partner to the
Partnership pursuant to Section 5.04, minus (iv) in the case of the General
Partner, any amounts required to be contributed to the Partnership pursuant to
Section 6.13, minus (v) in the case of each Limited Partner, the amount of any
contribution required to be made by Section 6.05(D).

2.2

Mandatory Allocations.

(A)        Minimum Gain Chargeback. Notwithstanding any other provision of this
Appendix A, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, then, subject to the exceptions set forth in
Regulations § 1.704-2(f)(2), (3), (4) and (5), each Partner shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations § 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in such section of the
Regulations in accordance with Regulations § 1.704-2(f). This Section 2.2(A) is
intended to comply with the minimum gain chargeback requirements in
Regulations § 1.704-2(f) and shall be interpreted consistently therewith.

(B)         Partner Minimum Gain Chargeback. Notwithstanding any other provision
of this Appendix A except Section 2.2(A), if there is a net decrease in Partner
Minimum Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year,
then, subject to the exceptions set forth in Regulations § 1.704-2(i)(4), each
Partner who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations § 1.704-2(i)(5),
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Partner’s share
of the net decrease in Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations § 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with
Regulations § 1.704-2(i)(4). This Section 2.2(B) is intended to comply with the
minimum gain chargeback requirement in such Section of the Regulations and shall
be interpreted consistently therewith.

(C)         No Excess Deficit. To the extent that any Partner has or would have,
as a result of an allocation of Loss (or item thereof), an Adjusted Capital
Account Deficit, such amount of Loss (or item thereof) shall be allocated to the
other Partners in accordance with

 

A-3

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

Section 2.1, but in a manner which will not produce an Adjusted Capital Account
Deficit as to such Partners. To the extent such allocation would result in all
Partners having Adjusted Capital Account Deficits, such Loss shall be allocated
to the General Partner.

(D)         Qualified Income Offset. Notwithstanding any other provision of this
Appendix A, except Sections 2.2(A) and 2.2(B), in the event any Partner receives
any adjustments, allocations or distributions described in
Regulations § 1.704-1(b)(2)(ii)(d)(4), (5), or (6), that cause or increase an
Adjusted Capital Account Deficit of such Partner, items of Partnership income
and gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Partner as quickly as possible.

(E)         Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
attributable to an Investment shall be allocated to the Partners in accordance
with their respective Investment Percentage from that Investment for such Fiscal
Year.

(F)         Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with
Regulations § 1.704-2(i)(1).

(G)         Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code § 734(b) or 743(b)
is required, pursuant to Regulations § 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

Each Partner hereby agrees to provide the Partnership with all information
necessary to give effect to an election made under Code § 754 if the General
Partner determines to make such an election; provided, however, that the cost
associated with such an election shall be borne by the Partnership as a whole.
With respect to such election:

(i)           Any change in the amount of the depreciation deducted by the
Partnership and any change in the gain or loss of the Partnership, for federal
income tax purposes, resulting from an adjustment pursuant to Code § 743(b)
shall be allocated entirely to the transferee of the Partnership Interest or
portion thereof so transferred. Neither the Capital Contribution obligations of,
nor the Partnership Interest of, nor the amount of any cash distributions to,
the Partners shall be affected as a result of such election, and except as
provided in Regulations § 1.704-1(b)(2)(iv)(m), the making of such election
shall have no effect except for federal and (if applicable) state and local
income tax purpose,

(ii)          Solely for federal and, if applicable, state and local income tax
purposes and not for the purpose of maintaining the Partners’ Capital Accounts
(except as provided in Regulations § 1.704-1(b)(2)(iv)(m)), the Partnership
shall keep a written record for those assets, the bases of which are adjusted as
a result of such election, and the amount at which such assets are carried on
such record shall be debited (in the case of an increase in basis) or credited
(in the case of a decrease in basis) by the amount of such basis adjustment. Any
change in the amount of

 

A-4

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

the depreciation deducted by the Partnership and any change in the gain or loss
of the Partnership, for federal and (if applicable) state and local income tax
purposes, attributable to the basis adjustment made as a result of such election
shall be debited or credited, as the case may be, on such record.

(H)         Curative Allocations. The allocations set forth in Sections 2.2(A)
through (F) above (the “Regulatory Allocations”) are intended to comply with
certain requirements of Regulations § 1.704-1(b). The Regulatory Allocations
shall be taken into account for the purpose of equitably adjusting subsequent
allocations of Profits and Losses, and items of income, gain, loss, and
deduction among the Partners so that, to the extent possible, the net amount of
such allocations of Profits and Losses and other items to each Partner shall be
equal to the net amount that would have been allocated to each such Partner if
the Regulatory Allocations had not occurred.

(I)          Nonrecourse Debt Distribution. To the extent permitted by
Regulations § 1.704-2(h)(3) and 1.704-2(i)(6), the General Partner shall
endeavor to treat distributions as having been made from the proceeds of
Nonrecourse Liabilities or Partner Nonrecourse Debt only to the extent that such
distributions would cause or increase a deficit balance in any Partner’s Capital
Account that exceeds the amount such Partner is otherwise obligated to restore
(within the meaning of Regulations § 1.704-1(b)(ii)(c)) as of the end of the
Partnership’s taxable year in which the distribution occurs.

2.3

Allocations for Tax Purposes.

(A)        Except as otherwise provided in this Section 2.3, for federal income
tax purposes, each item of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as its correlative item of Profits or
Losses is allocated pursuant to Sections 2.1 and 2.2.

(B)         In accordance with Code § 704(b) and 704(c) and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for federal income
tax purposes, be allocated among the Partners so as to take into account any
variation between the adjusted basis of such property to the Partnership for
federal income tax purposes and the initial Gross Asset Value of such property.
If the Gross Asset Value of any Partnership property is adjusted as described in
the definition of Gross Asset Value, subsequent allocations of income, gain,
loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and the Gross Asset Value of such asset in the manner prescribed under
Code § 704(b) and 704(c) and the Regulations thereunder. In furtherance of the
foregoing, the Partnership shall employ any reasonable method selected by the
General Partner.

(C)         If the Partnership makes in kind (i.e., non cash) distributions
pursuant to Section 5.05, and a Partner elects pursuant to Section 5.05 not to
receive an in kind distribution, then, for U.S. federal income tax purposes
only, taxable gain and taxable loss resulting from the sale or other disposition
by the Partnership of such in kind assets will be specially allocated to such
electing Partner so that, to the extent possible, Partners who elect to receive
cash or other proceeds from such disposition rather than in kind distributions
will be allocated taxable gain and loss equal to the amount of taxable gain and
loss they would have been allocated if all Partnership assets were sold for cash
and no in kind distributions were made and Partners who receive only in kind
distributions will be allocated no taxable gain or loss.

 

A-5

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

2.4         Allocations to Transferred Interests. Profits and Losses allocable
to an Interest assigned or reissued during a Fiscal Year shall be allocated to
each Person who was the holder of such Interest during such Fiscal Year, in
proportion to the number of days that each such holder was recognized as the
owner of such Interest during such Fiscal Year or by an interim closing of the
books or in any other proportion permitted by the Code and selected by the
General Partner in accordance with this Agreement, without regard to the results
of Partnership operations or the date, amount or recipient of any distributions
which may have been made with respect to such Interest.

 

 

A-6

NYB 1502828.6

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1

 

FORM OF SUBSCRIPTION AGREEMENT

 

 

 

Exh. 1-1

NYB 1502828.6

 

 

 